       Case 3:20-cv-00293-JWD-EWD               Document 77   06/10/20 Page 1 of 89




                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF LOUISIANA


J.H., by and through his mother and next friend,
N.H.; I.B., by and through his parents and next
friends, A.B. and I.B., on behalf of themselves
and all others similarly situated,
                                                    CIVIL ACTION NO. 3:20-cv-00293-JWD-
                      Plaintiffs-Petitioners,       EWD

       -against-                                    CLASS ACTION

JOHN BEL EDWARDS, IN HIS OFFICIAL
CAPACITY AS GOVERNOR OF LOUISIANA;
THE LOUISIANA OFFICE OF JUVENILE
JUSTICE; EDWARD DUSTIN BICKHAM, IN
HIS OFFICIAL CAPACITY AS INTERIM
DEPUTY SECRETARY OF THE LOUISIANA
OFFICE OF JUVENILE JUSTICE; JAMES
WOODS, IN HIS OFFICIAL CAPACITY AS
THE DIRECTOR OF THE ACADIANA
CENTER FOR YOUTH; SHANNON
MATTHEWS, IN HER OFFICIAL CAPACITY
AS THE DIRECTOR OF THE BRIDGE CITY
CENTER FOR YOUTH; SHAWN HERBERT,
IN HER OFFICIAL CAPACITY AS THE
DIRECTOR OF THE SWANSON CENTER FOR
YOUTH AT MONROE; and RODNEY WARD,
IN HIS OFFICIAL CAPACITY AS THE
DEPUTY DIRECTOR OF THE SWANSON
CENTER FOR YOUTH AT COLUMBIA,

                      Defendants-Respondents.



PLAINTIFFS-PETITIONERS’ PROPOSED FINDINGS OF FACT AND CONCLUSIONS
             OF LAW FOR TRO HEARING HELD JUNE 3-5, 2020
       Case 3:20-cv-00293-JWD-EWD                                Document 77                06/10/20 Page 2 of 89




                                                TABLE OF CONTENTS

I.     Introduction and Procedural History ................................................................................... 1

II.    Parties to the TRO Hearing ................................................................................................. 2

       A.        Plaintiffs .................................................................................................................. 2

       B.        Defendants .............................................................................................................. 3

       C.        Non-Parties to the TRO Hearing............................................................................. 5

                 i.         Plaintiffs’ Unrebutted Expert Witnesses ..................................................... 5

                 ii.        Plaintiff Witnesses and Putative Class Members........................................ 8

III.   Proposed Substantive Findings of Fact ............................................................................... 8

       A.        The COVID-19 Pandemic....................................................................................... 8

                 i.         COVID-19 Symptoms and Pathology ........................................................ 9

                 ii.        COVID-19 Transmission .......................................................................... 11

                 iii.       Risks for Children ..................................................................................... 12

                 iv.        COVID-19 Guidance ................................................................................ 16

       B.        The Office of Juvenile Justice............................................................................... 18

                 i.         Louisiana’s Juvenile Justice System Is Strictly Rehabilitative ................. 18

                 ii.        OJJ’s Plenary Authority Regarding the Placement of Children in Its
                            Custody ..................................................................................................... 19

                            a.          OJJ’s Secure Care Facilities.......................................................... 19

                            b.          OJJ’s Authority to Place Children in Less Restrictive Settings .... 20

                            c.          OJJ’s Authority and Procedure for Release of Children from
                                        Secure Settings .............................................................................. 20

                            d.          OJJ’s Furlough Program ............................................................... 22

       C.        OJJ’s COVID-19 Response .................................................................................. 23

                 i.         Chronology of OJJ’s COVID-19 Response .............................................. 24

                 ii.        OJJ’s COVID-19 Testing Policies ............................................................ 27

                                                                    i
      Case 3:20-cv-00293-JWD-EWD                               Document 77                06/10/20 Page 3 of 89




                iii.       Solitary Confinement as Medical Isolation............................................... 30

                iv.        PPE, Cleaning, and Screening .................................................................. 31

                v.         Staffing ...................................................................................................... 32

                vi.        Failure to Provide Complete and Accurate Information ........................... 33

                vii.       Suspension of OJJ’s Furlough Program and Family Visitation ................ 35

                viii.      Reduction of Rehabilitative and Educational Programming .................... 36

      D.        The Spread of COVID-19 in OJJ’s Secure Care Facilities ................................... 38

      E.        The Resumption of Programming on June 8 ........................................................ 40

      F.        Expert Recommendations for COVID-19 Management in OJJ’s Secure Care
                Facilities ................................................................................................................ 41

                i.         Universal Testing ...................................................................................... 42

                ii.        Depopulation ............................................................................................. 45

                iii.       Protecting the Medically Vulnerable ........................................................ 48

                iv.        Virtual Programming ................................................................................ 50

                v.         No Solitary Confinement as Medical Isolation ......................................... 51

                vi.        Oversight and Accountability ................................................................... 52

      G.        Plaintiffs’ Efforts to Exhaust Administrative Remedies ....................................... 53

IV.   Proposed Conclusions of Law .......................................................................................... 55

      A.        Plaintiffs Satisfied the Requirements of the Prison Litigation Reform Act.......... 55

      B.        Class-Wide Emergency Relief Is Appropriate ...................................................... 59

      C.        Named Plaintiffs Have Standing to Seek the Requested Relief ........................... 60

      D.        This Court’s Authority to Order the Depopulation of OJJ’s Secure Care
                Facilities ................................................................................................................ 62

                i.         Authority to Order Transfer Under 42 U.S.C. § 1983 .............................. 63

                ii.        Authority to Order Release Under 28 U.S.C. § 2241 ............................... 66




                                                                  ii
     Case 3:20-cv-00293-JWD-EWD                            Document 77              06/10/20 Page 4 of 89




     E.        The Resumption of Classes Does Not Moot Plaintiffs’ Claims Related to the
               Reduction of Rehabilitative Programming ........................................................... 67

     F.        The Applicable Legal Standard for Children in OJJ Confinement ....................... 70

     G.        Plaintiffs Have Satisfied the Elements for Granting a TRO ................................. 72

               i.         Plaintiffs Are Likely to Succeed on the Merits ......................................... 73

                          a.        Violation of Fourteenth Amendment Rights................................. 73

                                    1.         OJJ’s Testing Policy for Children Is Not Reasonably related
                                               to Rehabilitation and Undermines Health and Safety ....... 73

                                    2.         OJJ’s Failure to Depopulate Is Not Reasonably related to
                                               Rehabilitation and Undermines Health and Safety ........... 75

                                    3.         OJJ’s Failure to Provide Adequate Programming Is Not
                                               Reasonably related to Rehabilitation ................................ 77

                                    4.         OJJ’s Additional Actions Related to Its Pandemic Response
                                               Are Not Reasonably related to Rehabilitation and
                                               Undermines Health and Safety ......................................... 77

                          b.        Violation of Eighth Amendment Rights ....................................... 78

               ii.        Plaintiffs Will Suffer Irreparable Harm Absent Emergency Relief .......... 80

               iii.       Defendants Will Not Be Harmed by Issuance of Emergency Relief ........ 81

               iv.        Emergency Relief Will Serve the Public Interest ..................................... 82

               v.         No Security Is Required Under Rule 65(c) ............................................... 82

V.   Proposed Order for Relief ................................................................................................. 82




                                                             iii
       Case 3:20-cv-00293-JWD-EWD              Document 77       06/10/20 Page 5 of 89




       As ordered by this Court during the May 27, 2020, telephone conference (See Dkt. 35),

Plaintiffs-Petitioners (hereafter, “Plaintiffs”) respectfully propose the following Findings of Fact

and Conclusions of Law relative to the hearing on Plaintiffs’ Motion for TRO held on June 3, 4,

and 5, 2020.

I.     Introduction and Procedural History

       1.       On May 14, Named Plaintiffs J.H. (by and through his mother and next friend,

N.H.) and I.B. (by and through his parents and next friends, A.B. and I.B.) filed a class action

complaint (Dkt. 1)—against Governor Edwards, the Louisiana Office of Juvenile Justice (“OJJ”),

and various OJJ officials (hereafter, “Defendants”)—on behalf of a putative class of all children

who are, or who will in the future be, confined in any one of OJJ’s four secure care facilities.

Plaintiffs brought their claims under the Fourteenth and Eighth Amendments to the United States

Constitution.

       2.       On May 15, Plaintiffs filed an Emergency Motion for Temporary Restraining Order

(“TRO”) (Dkt. 7) seeking an order immediately enjoining Defendants from (1) continuing to

confine all children who are currently within 180 days of their release dates; (2) continuing to

confine children who are presumptively eligible for release, including all children who are eligible

for furlough under OJJ’s criteria; (3) failing to test children for COVID-19; (4) using “Behavioral

Intervention Rooms” for any child who tests positive for COVID-19 or displays symptoms of the

disease; (5) confining children to their dormitories for lengthy periods of time; (6) using pepper

spray on children; and (7) continuing the suspension of structured educational and rehabilitative

programming in OJJ facilities.

       3.       On May 20, this Court held a telephonic status conference (see Dkt. 21) during

which the Court set a hearing on Plaintiffs’ Motion for TRO for June 3, 2020. The Court ordered



                                                 1
       Case 3:20-cv-00293-JWD-EWD               Document 77        06/10/20 Page 6 of 89




Defendants to file a response on or before May 26 and granted Plaintiffs leave to file a reply any

time prior to the second scheduled status conference on May 27.

       4.      On May 26, Defendants filed their Memorandum in Opposition to Plaintiffs’

Motion for TRO (Dkt. 25-2), and on May 27, Plaintiffs filed their Reply Memorandum in Support

of the Motion (Dkt. 31).

       5.      On May 27, this Court held a second telephonic status conference (see Dkt. 35)

during which the Parties discussed the upcoming TRO hearing and the Court set deadlines for pre-

hearing filings from both Parties.

       6.      On June 2, Plaintiffs filed a Motion to Certify a Class (Dkt. 60) of “[a]ll children

who are, or will in the future be, confined at Acadiana Center for Youth in Bunkie; Bridge City

Center for Youth; Swanson Center for Youth at Columbia; and Swanson Center for Youth

Monroe” pursuant to Rule 23(a), (b)(2), and (b)(1)(A).

       7.      On June 3, a hearing on Plaintiffs TRO commenced before this Court via Zoom

Video Conferencing. The hearing continued through June 4 and concluded the morning of June 5.

This Court ordered the Parties to provide simultaneous submissions of Proposed Findings of Fact

and Conclusions of Law by close of business on June 10. The Court specifically requested that

Plaintiffs address in their briefing the power of the Court to order OJJ to furlough or release a child

from an OJJ facility.

II.    Parties to the TRO Hearing

       A.      Plaintiffs

       8.      Plaintiff J.H. is a minor currently confined at Acadiana Center for Youth who was

previously confined at Bridge City Center for Youth. J.H. brings this lawsuit through his mother

and next friend, N.H., who is an adult resident of the state of Louisiana. N.H. brings this action on

J.H.’s behalf pursuant to Fed. R. Civ. P. 17(c)(2). N.H. is dedicated to the best interests of J.H. and

                                                  2
           Case 3:20-cv-00293-JWD-EWD                Document 77       06/10/20 Page 7 of 89




will advocate for those best interests in this action. J.H. and N.H. are concerned about J.H.’s health

and well-being.

           9.        Plaintiff I.B. is a minor currently confined at Swanson Center for Youth at Monroe.

I.B. brings this lawsuit through his parents and next friends, A.B. and I.B., who are adult residents

of the state of Louisiana. A.B. and I.B bring this action on I.B.’s behalf pursuant to Fed. R. Civ. P.

17(c)(2). A.B. and I.B. are dedicated to the best interests of I.B. and will advocate for those best

interests in this action.

           10.       Plaintiffs seek to represent a putative class of all children who are, or will in the

future be, confined at Acadiana Center for Youth in Bunkie (“ACY”); Bridge City Center for

Youth (“BCCY”); Swanson Center for Youth at Columbia (“SCY Columbia”); and Swanson

Center for Youth Monroe (“SCY Monroe”). As of May 26, 2020, there were 61 children at ACY,

49 children at BCCY, 42 children at SCY Columbia, and 61 children at SCY Monroe.1

           B.        Defendants

           11.       Defendant John Bel Edwards is the Governor of Louisiana (“Governor Edwards”).

Governor Edwards has the responsibility to “support the constitution and laws of the state and of

the United States and shall see that the laws are faithfully executed,” pursuant to the Louisiana

Constitution, Article IV, § 5. Further, he is entrusted with the authority to act in times of

emergency, pursuant to Louisiana R.S. § 29.724(D)(1), and has the ultimate authority for ensuring

that all executive agencies, including OJJ, function in compliance with state and federal laws.

Governor Edwards spearheads Louisiana’s decision making regarding COVID-19 and OJJ

policies, including those regarding the appropriateness of OJJ’s COVID-19 mitigation plan within

facilities. Governor Edwards has failed to fulfill his duty to oversee OJJ. Governor Edwards has



1
    Dkt. 51, Stipulated Facts at ¶ 53.

                                                       3
        Case 3:20-cv-00293-JWD-EWD                  Document 77         06/10/20 Page 8 of 89




the power, but to date has failed, to ensure that OJJ implements adequate policies and procedures

to protect Plaintiffs and the putative class from the harms of COVID-19.

        12.      Defendant OJJ is responsible for all children adjudicated delinquent and assigned

to their care by the court system, either for supervision or custody in residential placement or its

secure care facilities.

        13.      Defendant Edward Dustin Bickham is the Interim Deputy Secretary of OJJ. The

Deputy Secretary is appointed by Governor Edwards, serves as the agency head of OJJ, and is

responsible for all OJJ operations.

        14.      Defendant James Woods is the Director of the ACY. In this capacity, he is

responsible for the operation of the ACY, where Plaintiffs are detained, and has immediate

physical custody of Plaintiffs.

        15.      Defendant Cassandra Washington2 is the Interim Director of the BCCY. In this

capacity, she is responsible for the operation of the BCCY, where Plaintiffs are detained, and has

immediate physical custody of Plaintiffs.

        16.      Defendant Shawn Herbert is the Director of the SCY Monroe. In this capacity, she

is responsible for the operation of the SCY Monroe, where Plaintiffs are detained, and has

immediate physical custody of Plaintiffs. Defendant Herbert is also the Director of the SCY

Columbia. In this capacity, she is responsible for the operation of the SCY Columbia, where

Plaintiffs are detained, and has immediate physical custody of Plaintiffs.




2
 When Plaintiffs filed their Class Action Complaint on May 14, Shannon Matthews was named as Director of Bridge
City Center for Youth. Ms. Matthews was sued in her official capacity as director, a position now held by Ms.
Washington.

                                                      4
        Case 3:20-cv-00293-JWD-EWD                    Document 77            06/10/20 Page 9 of 89




        17.      Defendant Rodney Ward is the Deputy Director of the Swanson Center for Youth

at Columbia. In this capacity, he is responsible for the operation of the Swanson Center for Youth

at Columbia, where Plaintiffs are detained, and has immediate physical custody of Plaintiffs.

        C.       Non-Parties to the TRO Hearing

                 i.       Plaintiffs’ Unrebutted Expert Witnesses

        18.      This Court accepted Dr. Megan Maraynes as an expert in Pediatric Emergency

Medicine and the Treatment of Pediatric COVID-19.3 Dr. Maraynes submitted a declaration in

support of Plaintiffs’ TRO Motion4 and provided live testimony before this Court on June 3. Dr.

Maraynes is the Section Head of the Pediatric Emergency Department at Ochsner Medical Center

and has held that position for the past five years.5 She is board certified in General Pediatrics and

Pediatric Emergency Medicine.6 She participated in the development and updating of testing

guidelines for COVID-19 as well as the clinical care guidelines for the evaluation and management

of patients with suspected Pediatric Multi-System Inflammatory Syndrome (“PIMS”).7 She is

currently writing a forthcoming publication that is a descriptive study of COVID-19 in the

pediatric population.8

        19.      The Parties’ stipulated to Dr. Carlos Franco-Paredes’ expertise in the fields of

Infectious Disease, Epidemiology, and COVID-19.9 This Court additionally accepted Dr. Franco-

Paredes as an expert in those three fields specifically with respect to prisons and correctional

facilities.10 Dr. Franco-Paredes submitted a declaration in support of Plaintiffs’ TRO Motion11 and


3
  Maraynes Testimony, June 3 Hearing Tr. Part 1 at 120:4-16.
4
  Pls.’ Ex. 17, Maraynes Decl.
5
  Maraynes Testimony, June 3 Hearing Tr. Part 1 at 117:3-8, 18-20.
6
  Id. at 119:20-22.
7
  Id. at 118:20-119:7.
8
  Id. at 119:23-120:3.
9
  Franco-Paredes Expert Tender, June 3 Hearing Tr. Part 1 at 169:21-171:2.
10
   Id. at 182:11-16.
11
   Pls.’ Ex. 16, Franco-Paredes Decl.

                                                        5
        Case 3:20-cv-00293-JWD-EWD                     Document 77      06/10/20 Page 10 of 89




provided live testimony before this Court on June 3. Dr. Franco-Paredes is an Associate Professor

of Medicine at the University of Colorado in the Department of Medicine, Division of Infectious

Diseases and has authored a textbook on infectious diseases.12 He also holds a public health degree

in global health from the Rollins School of Public Health at Emory University with a concentration

on the dynamics of infectious disease epidemics and pandemics.13 He has participated in

developing international guidelines for pandemic influenza preparedness and response as well as

the World Health Organization global health action plan for developing seasonal and pandemic

influenza vaccine.14 Dr. Franco-Paredes also has more than twenty years of relevant clinical

experience and has provided care to individuals in civil detention centers.15 He also has experience

providing direct-patient care to more than 70 COVID-19 patients.16 Since the beginning of the

COVID-19 pandemic, Dr. Franco-Paredes has served as a medical expert or independent court-

appointed inspector in six cases related to COVID-19 in carceral settings.17 Dr. Franco-Paredes

has also written and published many relevant scientific publications on the topics of infectious

diseases, pandemics, and epidemics, particularly in influenza.18 His last six publications have

focused on the COVID-19 topic, including an upcoming publication in the New England Journal

of Medicine on the need for further COVID-19 testing to guide population management in jails

and prisons.19

         20.      The parties stipulated to Mr. Vincent Schiraldi’s expertise in Juvenile Justice and

Justice Policy, and he was admitted as an expert in those fields by this Court.20 Mr. Schiraldi


12
   Id. at ¶¶ 1, 5.
13
   Id. at ¶ 1.
14
   Id.
15
   Id. at ¶¶ 1-2.
16
   Id. at ¶ 3.
17
   Id. at ¶ 4.
18
   Id. at ¶ 5.
19
   Id.
20
   Schiraldi Expert Tender, June 3 Hearing Tr. Part 2 at 76:22-77:17.

                                                         6
        Case 3:20-cv-00293-JWD-EWD                    Document 77   06/10/20 Page 11 of 89




submitted a declaration in support of Plaintiffs’ TRO Motion21 and provided live testimony before

this Court on June 3, June 4, and June 5. Mr. Schiraldi is the former Director of Washington, D.C.’s

Department of Youth Rehabilitation Services (“DYRS”).22 As Director of DYRS, Mr. Schiraldi

oversaw juvenile facilities very similar in layout and use of rehabilitative modeling to that of OJJ’s

secure care facilities.23 Mr. Schiraldi was also the Commissioner of the New York City Department

of Probation and was responsible for the active supervision of 30,000 adults and juveniles.24 Mr.

Schiraldi was also appointed by the New York City Mayor as a Senior Advisor to his Office of

Criminal Justice, which involved specifically developing and promoting policies around youth in

the system.25 Mr. Schiraldi has also worked for the National Center on Institutions and Alternatives

(NCIA), the Center on Juvenile and Criminal Justice (CJCJ), the Justice Policy Institute, and

Harvard University’s Program in Justice Policy and Management at the Kennedy School of

Government.26 He is or has formerly been a board or commission member of the National

Academy of Sciences’ Committee on Juvenile Justice Reform Implementation, the New York

State Council of Probation Administrators, the Federal Advisory Commission on Juvenile Justice

for the Office of Juvenile Justice and Delinquency Prevention, the Council of Juvenile Correctional

Administrators, the Washington, D.C. Blue Ribbon Commission on Youth Safety and Juvenile

Justice Reform, among others.27




21
   Pls.’ Ex. 18, Schiraldi et al. Decl.
22
   Id. at 9.
23
   Schiraldi Testimony, June 3 Hearing Tr. Part 2 at 79:14-80:10.
24
   Pls.’ Ex. 18, Schiraldi et al. Decl. at 10.
25
   Id.
26
   Id. at 9-10.
27
   Id. at 12.

                                                         7
        Case 3:20-cv-00293-JWD-EWD                      Document 77           06/10/20 Page 12 of 89




                  ii.      Plaintiff Witnesses and Putative Class Members

         21.      D.M. is a putative class member who testified as a witness for Plaintiffs on June 3.

He is currently detained at SCY Monroe and testified credibly about his experiences both before

and during the COVID-19 pandemic.

         22.      J.P. is the mother of D.M., a putative class member currently detained at SCY

Monroe. J.P. testified as a witness for Plaintiffs on June 3. J.P. testified credibly about D.M.’s

experiences both before and during the COVID-19 pandemic. J.P. also submitted a declaration in

support of Plaintiffs’ TRO Motion.28

         23.      W.H. is the mother of H.C., a putative class member currently detained at BCCY.

W.H. testified as a witness for Plaintiffs on June 3. W.H. testified credibly about H.C.’s

experiences both before and during the COVID-19 pandemic. W.H. also submitted a declaration

in support of Plaintiffs’ TRO Motion.29

         24.      Seven additional mothers of Named Plaintiffs and putative class members

submitted declarations in support of Plaintiffs’ TRO Motion describing their sons’ experiences in

OJJ’s secure care facilities both before and during the COVID-19 pandemic.30

III.     Proposed Substantive Findings of Fact

         A.       The COVID-19 Pandemic

         25.      COVID-19 is caused by the novel coronavirus, SARS-CoV-2. The virus causes

upper respiratory tract illness, among other conditions, and it first emerged in Wuhan, China, in



28
   Pls.’ Ex. 9, J.P. Decl.
29
   Pls.’ Ex. 7, W.H. Decl.
30
   Pls.’ Ex. 1, N.H. Decl. (mother of J.H., a Named Plaintiff currently detained at ACY); Pls.’ Ex. 2, L.P. Decl. (mother
of a putative class member currently detained at ACY); Pls.’ Ex. 3, B.B. Decl. (mother of J.B., a putative class member
currently detained at ACY); Pls.’ Ex. 4, A.B. Decl. (mother of I.B., a Named Plaintiff currently detained at SCY
Monroe); Pls.’ Ex. 5, D.B. Decl. (mother of a putative class member currently detained at BCCY); Pls.’ Ex. 6, S.W.
Decl. (mother of J.S., a putative class member currently detained at SCY Monroe); Pls.’ Ex. 10, D.W. Decl. (mother
of D.M.W., a putative class member currently detained at BCCY).

                                                           8
        Case 3:20-cv-00293-JWD-EWD                   Document 77          06/10/20 Page 13 of 89




December 2019.31 As of June 10, 2020, there are over 7.2 million confirmed cases worldwide, and

nearly 415,000 deaths.32 In the United States, there are over 1.9 million confirmed cases, and over

100,000 deaths. Of these totals, Louisiana accounts for over 44,000 confirmed cases, and nearly

2,900 deaths.33 These numbers continue to rise, with 562 confirmed cases and 19 new deaths (since

the previous day) reported in Louisiana as recently as June 9.34 The first presumptive positive

COVID-19 case in the state was identified on March 9, 2020.35

                 i.       COVID-19 Symptoms and Pathology

        26.      COVID-19 is an acute respiratory syndrome.36 There is currently no vaccine for

COVID-19.37

        27.      The symptoms of COVID-19 are varied.38 Common symptoms include cough,

fever, and shortness of breath.39 Additional symptoms of COVID-19 include chest pain, headache,

loss of smell, abdominal pain, rash, diarrhea, aches, and vomiting.40

        28.      The CDC lists the following as COVID-19 symptoms in children: Fever, cough,

nasal congestion, sore throat, shortness of breath, fatigue, headache, poor appetite, nausea or

vomiting, and diarrhea.41 This list is not exhaustive. The symptoms of COVID-19 for the under-

21 population are varied and can include “minor runny nose, dry cough, no cough at all, abdominal


31
   National Institute of Allergy and Infectious Disease (NIAID), Coronaviruses, https://www.niaid.nih.gov/diseases-
conditions/coronaviruses (last visited June 10, 2020).
32
   Johns Hopkins University, COVID-19 Dashboard, https://coronavirus.jhu.edu/map.html (last visited June 10, 2020).
33
   Louisiana Department of Health, Louisiana Coronavirus (COVID-19) Information, http://ldh.la.gov/coronavirus/
(last visited June 10, 2020).
34
    Jeff Nowak, Coronavirus in Louisiana, June 9: New cases jump by 562 across state, bucking recent trend,
NOLA.COM          (June   9,     2020),   https://www.nola.com/news/coronavirus/article_8d00fe16-aa6c-11ea-b805-
4b8d0aded4ac.html?1591722064384&utm_medium=notification&utm_source=pushly&utm_campaign=desktop_pu
sh.
35
   Dkt. 51, Stipulated Facts at ¶ 15.
36
   Id. at ¶ 4.
37
   Id. at ¶ 9.
38
   Maraynes Testimony, June 3 Hearing Tr. Part 1 at 120:18-21.
39
   Dkt. 51, Stipulated Facts at ¶ 4.
40
   Id.
41
   Pls.’ Ex. 36, CDC Information for Pediatric Healthcare Providers on COVID-19.

                                                        9
        Case 3:20-cv-00293-JWD-EWD                    Document 77          06/10/20 Page 14 of 89




pain, vomiting, diarrhea, fever, sore throat, fatigue, muscle aches . . . [b]asically any symptom you

can think of could be COVID.”42

        29.      COVID-19 also can present completely asymptomatically.43 In fact, the majority of

infected individuals are asymptomatic or mildly symptomatic, and people without symptoms can

spread the disease.44

        30.      COVID-19 can present without a fever.45 COVID-19 can present without a

headache.46 COVID-19 symptoms are not easily distinguishable from allergy symptoms—both

can involve runny nose, red eyes, cough, and sore throat.47

        31.      COVID-19 can cause pneumonia, respiratory failure, heart failure, sepsis, and

death.48

        32.      There is an increased risk of serious complications in patients infected with

COVID-19 who also suffer from certain co-morbidities, including asthma, hypertension, diabetes,

human immunodeficiency virus (HIV) infection, and other immunocompromising conditions.49

Obesity is also a risk factor for developing a complicated clinical course.50 The more complicated

the clinical course, the more likely the patient is to sustain permanent damage or even death.

        33.      There are no tests that can predict the course of a COVID-19 patient’s illness.51




42
   Maraynes Testimony, June 3 Hearing Tr. Part 1 at 120:21-25; see also Pls.’ Ex. 17, Maraynes Decl. at ¶ 4.
43
   Id. at 120:21-22.
44
   Dkt. 51, Stipulated Facts at ¶ 6.
45
   Maraynes Testimony, June 3 Hearing Tr. Part 1 at 121:3-5.
46
   Id. at 121:1-2.
47
   Id. at 121:6-9.
48
   Dkt. 51, Stipulated Facts at ¶ 4.
49
   Id. at ¶ 5.
50
   Id.
51
   Id. at ¶ 7.

                                                        10
       Case 3:20-cv-00293-JWD-EWD                   Document 77          06/10/20 Page 15 of 89




                 ii.      COVID-19 Transmission

        34.      COVID-19 is highly transmissible.52 Recent estimates indicate that each infected

person transmits the virus to 5.7 other persons on average in community settings.53 This is a highly

infectious rate, second only to the influenza pandemic of 1918.54

        35.      The virus spreads mainly from person-to-person, especially those who are in close

contact with one another.55 It is transmitted through “respiratory droplets produced when an

infected person coughs, sneezes, or talks.”56 “These droplets can land in the mouths or noses of

people who are nearby or possibly be inhaled into the lungs.”57 “Only a small amount of virus” is

required to transmit the disease from one person to another.58 It is also possible for the virus to live

in the environment and be picked up from surfaces and transmitted through touching of the face.59

        36.      Unlike influenza, which primarily is transmitted only by symptomatic patients,

COVID-19 can be passed on by people who are asymptomatic.60 This is particularly true in

congregate living settings such as nursing homes and correctional facilities, where asymptomatic

cases may be responsible for up to 80 percent of disease spread.61

        37.      Preventative measures—like wearing masks, hand washing, social distancing, and

testing—are essential for preventing transmission of the virus.62



52
   Maraynes Testimony, June 3 Hearing Tr. Part 1 at 132:8; Franco-Paredes Testimony, June 3 Hearing Tr. Part 2 at
34:23.
53
    Steven Sanche et al., CDC, High Contagiousness and Rapid Spread of Severe Acute Respiratory Syndrome
Coronavirus 2, 26-7 EMERGING INFECTIOUS DISEASES (July 2020), https://wwwnc.cdc.gov/eid/article/26/7/20-
0282_article.
54
   Pls.’ Ex. 14, Vassallo Decl., at ¶ 3.
55
    CDC, How COVID-19 Spreads, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-sick/how-covid-
spreads.html (last visited June 10, 2020).
56
   Id.
57
   Id.
58
   Franco-Paredes Testimony, June 3 Hearing Tr. Part 2 at 34:23-24.
59
   Id. at 35:2-7.
60
   Franco-Paredes Testimony, June 3 Hearing Tr. Part 1 at 184:2-20.
61
   Id. at 184:13-20.
62
   Franco-Paredes Testimony, June 3 Hearing Tr. Part 2 at 11:13–25.

                                                       11
        Case 3:20-cv-00293-JWD-EWD                      Document 77           06/10/20 Page 16 of 89




         38.      Correctional facilities have become epicenters of COVID-19 transmission in the

United States.63 High transmission rates in jails and prisons are likely because of limitations on

social distancing.64 The CDC has acknowledged that “not all [social distancing] strategies will be

feasible in all facilities,” but social distancing is only effective when it is practiced all the time.65

Limited social distancing is “insufficient to stop [] outbreaks.”66 Even just one infected person

could infect the majority of a facility.67

         39.      Juvenile justice facilities in Louisiana have features that heighten the risk of

contagion and disease outbreak, including dorm-style living arrangements; shared bathrooms,

dining, and social areas; and general lack of cleanliness.68 These dorm settings are concerning

because they involve constant interaction among children and staff.69 Visits to the infirmary for

routine care provide another opportunity for transmission.70 Adolescents’ developmental

characteristics contribute to the challenges of preventing outbreaks in a juvenile facility, as

adolescents are less future-oriented, more inclined to engage in risky behavior, and are vulnerable

to peer pressure, which can make it challenging to implement disease-control tactics like wearing

masks or social distancing.71

                  iii.      Risks for Children

         40.      Children are at risk of serious harm to their health if they contract COVID-19.72

Although the risk overall of a child developing a severe case of COVID-19 is relatively low, it is




63
   Pls.’ Ex. 16, Franco-Paredes Decl. at ¶ 11.
64
   Pls.’ Ex. 14, Vassallo Decl. at ¶ 10.
65
   Pls.’ Ex. 13, Graves Decl., at ¶ 14. See also Pls.’ Ex. 16, Franco-Paredes Decl. at ¶ 22.
66
   Franco-Paredes Testimony, June 3 Hearing Tr. Part 2 at 63:4–8.
67
   Pls.’ Ex. 13, Graves Decl. at ¶ 17.
68
   Schiraldi Testimony, June 3 Hearing Tr. Part 2 at 81:21-82:17.
69
   Franco-Paredes Testimony, June 3 Hearing Tr. Part 1 at 188:11–21.
70
   Pls.’ Ex. 17, Maraynes Decl. at ¶ 15.
71
   Schiraldi Testimony, June 3 Hearing Tr. Part 2 at 82:1-83:6.
72
   Maraynes Testimony, June 3 Hearing Tr. Part 1 at 123:4-6.

                                                           12
       Case 3:20-cv-00293-JWD-EWD                   Document 77         06/10/20 Page 17 of 89




a risk that “should be taken seriously.”73 A study out of the Montefiore Children’s Hospital found

that 28 percent of pediatric cases required intensive care.74 At least two children in Louisiana have

died after contracting COVID-19.75

        41.      A pediatric COVID-19 course progresses differently in each individual, just as it

does for adults. It can be asymptomatic. It can “run its course like a minor cold.”76 It could also

cause “pretty significant respiratory complications,” including “multi-focal pneumonia, hypoxia,

[and] chest pains requiring hospitalization.”77 Children whose respiratory distress is severe enough

to require intubation may encounter difficulty re-establishing normal lung function, and some may

never re-establish normal lung function, leaving them with serious long-term issues.78

        42.      To evaluate the seriousness of a pediatric case of COVID-19, medical providers

need to perform diagnostic testing—including checking the child’s vital signs and oxygen

saturation levels, obtaining lab work, getting a chest x-ray, and maybe doing a chest CAT scan.79

        43.      A child with COVID-19 can decompensate “quickly;” “any kind of respiratory

complication can happen quickly.”80

        44.      Children with underlying immunodeficiency, who are on chronic steroids, or who

have chronic inflammatory conditions—especially those affecting the lungs —are at higher risk of




73
   Pls.’ Ex. 17, Maraynes Decl. at ¶ 7.
74
    Jerry Y. Chao et al., Clinical Characteristics and Outcomes of Hospitalized and Critically Ill Children and
Adolescents with Coronavirus Disease 2019 (COVID-19) at a Tertiary Care Medical Center in New York City,
JOURNAL OF PEDIATRICS at 5 (May 6, 2020), https://doi.org/10.1016/j.jpeds.2020.05.006.
75
   Dkt. 51, Stipulated Facts at ¶ 3.
76
   Maraynes Testimony, June 3 Hearing Tr. Part 1 at 121:23-25.
77
   Id. at 121:24-122:2.
78
   Id. at 128:8-13.
79
   Id. at 122:11-21.
80
   Id. at 122:6-10.

                                                      13
       Case 3:20-cv-00293-JWD-EWD                  Document 77        06/10/20 Page 18 of 89




serious harm to their health if they contract COVID-19.81 Children with obesity and diabetes are

also at risk.82

        45.       Children who contract COVID-19 are also at risk of developing pediatric

inflammatory multisystem syndrome (“PIMS,” elsewhere referred to as MIS-C—multisystem

inflammatory syndrome in children). The World Health Organization (WHO) has characterized

PIMS as an “acute illness accompanied by a hyperinflammatory syndrome, leading to multiorgan

failure and shock.”83 Cases have been reported in the United States, Italy, France, Switzerland, and

the United Kingdom.84

        46.       PIMS is thought to be a “toxic-shock-like system wide reaction related to a previous

COVID infection” likely “within the previous four weeks.”85

        47.       The CDC has conservatively defined the parameters of PIMS as: (1) “[t]he patient

is under the age of 21, with a fever, laboratory evidence of inflammation, and severe illness

requiring hospitalization, with multisystem organ involvement (cardiac, renal respiratory,

hematologic, gastrointestinal, dermatologic, or neurological;” (2) “[n]o other plausible diagnoses;”

and (3) “[p]ositive COVID-19 test, or exposure to a confirmed case, within the four weeks prior

to the onset of symptoms.”86 The CDC issued an emergency health alert regarding the syndrome

on May 14, 2020.87



81
   Id. at 123:7-14.
82
   Id. at 123:14-16.
83
   World Health Organization, Scientific Brief: Multisystem inflammatory syndrome in children and adolescents
temporally related to COVID-19 (May 15, 2020), https://www.who.int/newsroom/commentaries/detail/multisystem-
inflammatory-syndrome-in-children-and-adolescents-with-covid-19.
84
   T.R. Hennon et al., COVID-19 associated Multisystem Inflammatory Syndrome in Children (MISC).
guidelines; a Western New York approach, Progress in Pediatric Cardiology (2020),
https://doi.org/10.1016/j.ppedcard.2020.101232
85
   Maraynes Testimony, June 3 Hearing Tr. Part 1 at 127:1-3.
86
   Louisiana Department of Health, Louisiana Department of Health Warns About Multisystem Inflammatory System
in Children (MIS-C), http://ldh.la.gov/index.cfm/newsroom/detail/5611 (last visited June 10, 2020).
87
    CDC, Multisystem Inflammatory Syndrome in Children (MIS-C) Associated with Coronavirus Disease 2019
(COVID-19), (May 14, 2020, 4:45 PM EST), https://emergency.cdc.gov/han/2020/han00432.asp.

                                                     14
       Case 3:20-cv-00293-JWD-EWD                    Document 77          06/10/20 Page 19 of 89




        48.      In New Orleans alone, the Ochsner emergency department has seen six or seven

children presenting with PIMS, in addition to the eleven who have presented at Children’s Hospital

in New Orleans.88

        49.      PIMS has multisystem symptoms, so the clinical diagnostic criteria checks for

fever, conjunctivitis, red lips, gastrointestinal symptoms, red lips, and red tongue, low blood

pressure, swelling or peeling of the hands or feet, and/or rapid heart rate.89 Because it can show up

as non-specific symptoms, it may be confused with other more benign conditions, including

allergies, with fatal results.90 In addition to the above-listed symptoms, patients test positive for

the COVID-19 antigen (in the case of acute infection), COVID-19 antibodies (to indicate previous

infection), or a potential COVID-19 exposure.91 There is no way of knowing who is at risk of

developing PIMS.92

        50.      Treatment of PIMS patients requires a broad array of specialized cardiology and

critical care services, including analysis of inflammatory markers, fluid resuscitation, antibiotics,

and vasopressor support for patients facing heart failure.93 Symptoms can rapidly progress to life-

threatening shock, requiring immediate hospital treatment within the first hour.94 Yet, despite the

need for a rapid response with specialized treatment to avoid catastrophic consequences, there is

no way of knowing when or whether a symptom as benign seeming as a rash will progress to




88
   Pls.’ Ex. 17, Maraynes Decl. at ¶ 8; Emily Woodruff, There are 11 Louisiana cases of the pediatric inflammatory
condition        that’s     linked        to     coronavirus,        NOLA.COM          (May        22,      2020),
https://www.nola.com/news/coronavirus/article_cc495d86-9c55-11ea-bf78-87380aa2aa98.html.
89
   Maraynes Testimony, June 3 Hearing Tr. Part 1 at 127:4-10; see also Pls.’ Ex. 17, Maraynes Decl. at ¶ 9.
90
   Pls.’ Ex. 17, Maraynes Decl. at ¶ 9.
91
   Maraynes Testimony, June 3 Hearing Tr. Part 1 at 127:6-10; Pls.’ Ex. 17, Maraynes Decl. at ¶ 9.
92
   Pls.’ Ex. 17, Maraynes Decl. at ¶ 9.
93
   Id. at ¶ 10.
94
   Id.

                                                       15
        Case 3:20-cv-00293-JWD-EWD                    Document 77         06/10/20 Page 20 of 89




shock.95 The one thing the health care provider can know in advance, with appropriate testing, is

whether the child has been exposed or infected with COVID-19.

        51.      Alarmingly, asymptomatic children are not safe from PIMS.96 While it is clear that

PIMS is related to, and associated with, COVID-19,97 many children presenting with PIMS test

negative for an active infection with COVID-19 but test positive for the antibody. That means that

those children were asymptomatic carriers of COVID-19, not tested when they were infected.98 In

other words, seemingly healthy children who have been exposed to COVID-19 could be at high

risk of developing—and potentially dying—from PIMS.99

        52.      Because COVID-19 is a novel disease, long-term effects of COVID-19 on a child’s

future health remain unknown.100

                 iv.      COVID-19 Guidance

        53.      Throughout the pandemic, the Centers for Disease Control and Prevention (“CDC”)

has published periodic guidelines to assist governments, workplaces, agencies, and individuals in

creating policies and implementing practices to mitigate the transmission of COVID-19.

        54.      Early in the pandemic, on March 23, 2020, the CDC issued “Interim Guidance on

Management of Coronavirus Disease 2019 (COVID-19) in Correctional and Detention

Facilities.”101 The Interim Guidance attempted to address the “unique challenges” facing

correctional facilities where detainees live and eat in close proximity with one another. 102 The

Interim Guidance, which applies broadly to all correctional facilities, adult and children facilities



95
   Id.
96
   Maraynes Testimony, June 3 Hearing Tr. Part 1 at 127:19-23.
97
   Id. at 127:11-15.
98
   Id. at 127:13-18.
99
   Pls.’ Ex. 17, Maraynes Decl. at ¶ 11; Maraynes Testimony, June 3, 2020 Hearing Tr. Part 1 at 127:23-25.
100
    Dkt. 51, Stipulated Facts at ¶ 8.
101
    Pls.’ Ex. 27.
102
    Id. at 2.

                                                        16
        Case 3:20-cv-00293-JWD-EWD                    Document 77          06/10/20 Page 21 of 89




alike, notes that “[t]he guidance may need to be adapted based on individual facilities’ physical

space, staffing, population, operations, and other resources and conditions.”103

        55.      Since March, the CDC has published a variety of different guidance documents and

web pages. “Information for Pediatric Healthcare Providers” and “Groups at Higher Risk for

Severe Illness” are CDC web resources.104 The CDC website also contains resources on symptoms,

testing, prevention, what to do if you are sick, people who need extra precautions, travel, and many

more.105 CDC Guidance documents include “Get Your Home Ready,”106 “Caring for Yourself at

Home,”107 and many more. The web pages are updated as more information becomes available

about the nature of the disease, and new guidance documents also continue to be published.108 For

example, on May 3, the CDC published updated guidelines for testing on its website.109 The March

23 Interim Guidance has not been updated since its publication.

        56.      The American Academy of Pediatrics (“AAP”) also issued recommendations,

noting that “[t]he COVID19 pandemic presents unique challenges to the health and well-being of

youth involved with the justice system.”110 The AAP recommended, among other things, that

facilities prepare and publish COVID-19 response plans, ensure that youth and families are

notified of suspected and confirmed cases in a timely manner, and release youth who can be safely

cared for in their home communities.111




103
    Id. at 1.
104
    Pls.’ Exs. 36 and 37.
105
     See generally Coronavirus (COVID-19), CDC, https://www.cdc.gov/coronavirus/2019-ncov/index.html (last
visited June 10, 2020).
106
    Available at https://www.cdc.gov/coronavirus/2019-ncov/downloads/COVID19_FAQ_HouseholdReady-H.pdf.
107
    Available at https://www.cdc.gov/coronavirus/2019-ncov/downloads/10Things.pdf.
108
    For example, “Information for Pediatric Healthcare Providers” contains a notation indicating that it was “Updated
May 20, 2020.” Pls.’ Ex. 36; “CDC Activities and Initiatives Supporting the COVID-19 Response and the President’s
Plan for Opening America Up Again” was published on May 26, 2020. Pls.’ Ex. 28.
109
    Pls.’ Ex. 35.
110
    Pls.’ Ex. 32.
111
    Id.

                                                        17
        Case 3:20-cv-00293-JWD-EWD                     Document 77          06/10/20 Page 22 of 89




         57.      Likewise, on March 22, Physicians for Criminal Justice Reform issued a

memorandum to state governors and juvenile correction facilities, among others.112 Physicians for

Criminal Justice Reform recommended “[i]mmediately releas[ing] youth in detention and

correctional facilities who can safely return to the home of their families and/or caretakers” and

“establish[ing] and shar[ing] publicly a COVID-19 safety plan for all youth who remain in the

facilities.”113

         B.       The Office of Juvenile Justice

                  i.       Louisiana’s Juvenile Justice System Is Strictly Rehabilitative

         58.      Pursuant to Louisiana Constitution Article V, § 19, the nature of the juvenile justice

system is a non-criminal “focus on rehabilitation and individual treatment rather than retribution,

and the state’s role as parens patriae in managing the welfare of the juvenile in state custody.”114

OJJ’s core purpose is to provide safe and effective individualized services to children. Custody is

not punitive; it is a step in the total treatment process aimed at the rehabilitation of the child.115

         59.      Under Louisiana law, a child who is adjudicated for a delinquent act and removed

from the custody of his parents shall receive “care as nearly as possible equivalent to that which

the parents should have given him.”116




112
    Pls.’ Ex. 33.
113
    Id.
114
    In re C.B., 708 So. 2d 391, 397 (La. 1998) (emphasis added).
115
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 32:17-33:9; see also La. Rev. Stat. § 15:906(B).
116
    La Ch. Code Article 801.

                                                         18
        Case 3:20-cv-00293-JWD-EWD                      Document 77           06/10/20 Page 23 of 89




                  ii.      OJJ’s Plenary Authority Regarding the Placement of Children in Its
                           Custody

         60.      OJJ has the authority to determine the appropriate placement for a child in its

custody.117 “[T]he legislature has bestowed upon [OJJ] the plenary power to make decisions with

respect to those juveniles committed to its custody.”118

         61.      Louisiana law mandates that OJJ review each child periodically to ensure that he is

placed in the “least restrictive” setting,119 “preferably in his own home.”120 This means increasing

opportunities for early release and “step down” from secure care, which is a priority for OJJ and a

critical component of the agency’s goals and strategies.121

         62.      OJJ uses the Structured Assessment of Violence Risk in Youth (SAVRY) as a tool

for evaluating which children may be good candidates for step down to a less restrictive setting,

early release, or furlough.122 The SAVRY uses a variety of factors to assess risk.123 Neither

adjudicated offense nor offense severity is among the thirty-plus factors.124

                           a.        OJJ’s Secure Care Facilities

         63.      OJJ’s secure care facilities are the most restrictive settings for children who are

adjudicated delinquent in Louisiana.




117
    La Ch. Code Article 908 (“Notwithstanding any other provisions of law to the contrary, the Department of Public
Safety and Corrections, office of juvenile justice, shall have sole authority over the placement, care, treatment, or any
other considerations deemed necessary from the resources that are available for children judicially committed to the
department.”); La. Rev. Stat. § 15:901(D)(1) (“Upon commitment to the Department of Public Safety and Corrections,
the department shall have sole custody of the child and, except as provided for in Children’s Code Article 897.1, shall
determine the child’s placement, care, and treatment, and the expenditures to be made therefor, through appropriate
examinations, tests, or evaluations conducted under the supervision of the department.”) (emphasis added).
118
    State ex rel. C.M., 2014-0088 (La. App. 4 Cir 05/28/14), 141 So. 3d 921, 923.
119
    La. Rev. Stat. § 15:902.3; La Ch. Code Article 901.
120
    La Ch. Code Article 801.
121
    Pls.’ Ex. 62, OJJ Strategic Plan at 12.
122
    Pls.’ Ex. 57 at 698, Youth Services Policy C.4.1.VI (Standard Furlough); id. at 33, Youth Services Policy B.2.1
(Reassignment and Early Release); id. at 450-52, Youth Services Policy B.2.14.VI (Secure Care SAVRY).
123
    Pls.’ Ex. 61, SAVRY Rating Form.
124
    Id.

                                                          19
        Case 3:20-cv-00293-JWD-EWD                      Document 77          06/10/20 Page 24 of 89




         64.      OJJ maintains four secure care facilities—ACY, BCCY, SCY Monroe, and SCY

Columbia—detaining children who have been adjudicated delinquent.125

                           b.       OJJ’s Authority to Place Children in Less Restrictive Settings

         65.      OJJ can step children down from secure care to a less restrictive setting without any

court action, and even without notification.126

         66.      OJJ has the authority to place children in their homes, under supervision.127

Placement at home under supervision is distinct from early release; children whom OJJ has placed

at home remain in OJJ custody.128

                           c.       OJJ’s Authority and Procedure for Release of Children from
                                    Secure Settings

         67.      Unlike step down to a less restrictive setting, OJJ must petition a court to obtain a

child’s early release from OJJ custody, which requires a modification of disposition.129

         68.      OJJ conducts regular reviews for all children, with the intention of identifying

opportunities for step down as well as early release from custody, and begins developing release

plans almost immediately after the child arrives at the facility.130

         69.      If a change in disposition is sought, a motion to modify the child’s disposition must

be filed with the juvenile court. A motion to modify may be filed by any party to the case, including

the child, the OJJ, the court, or the DA. The juvenile court judge maintains the authority to modify


125
    Dkt. 51, Stipulated Facts at ¶ 10.
126
    La Ch. Code Article 911. The only exception is children adjudicated under Article 897.1 of the Children’s Code.
OJJ recently used this plenary authority to step down approximately five children on its chronic care list. Bickham
Testimony, June 4 Hearing Tr. Part 2 at 191:22-192:5.
127
    Louisiana law provides that “community placement services shall have authority and responsibilities for children
adjudicated delinquent or in need of supervision, including…[t]o place children in the setting most appropriate to their
needs.” La. Rev. Stat. § 15:901(G)(1).
128
    Home confinement is referred to in the Children’s Code as “custody.” La Ch. Code Article 886(D). Furthermore,
children on furlough are still in OJJ custody: “A temporary furlough as provided herein is not to be considered a
release from commitment and does not affect the jurisdiction of the juvenile court or the authority of the department
as to the children granted a temporary furlough.” La. Rev. Stat. § 15:908.
129
    La Ch. Code Article 911.
130
    La. Rev. Stat. § 15:901(F); Pls.’ Ex. 57 at 1541, Youth Services Policy B.2.18 (Reintegration Process).

                                                          20
        Case 3:20-cv-00293-JWD-EWD                      Document 77          06/10/20 Page 25 of 89




the disposition of a child and release them from custody under supervision, or to terminate the

disposition in its entirety.131 If a motion to modify is filed, a contradictory hearing shall be held

unless the District Attorney files an affidavit averring that he has no opposition to the motion.132

         70.      There are some limited restrictions regarding modification of disposition for more

serious offenses.133 OJJ has a statutory responsibility to assist the court to evaluate the

appropriateness of modification for these more serious offenses.134

         71.      Children may be ineligible for modification due to the specifics of their plea

agreements.135

         72.      Children in OJJ custody who have been adjudicated for non-violent offenses are

entitled to judicial review of their disposition after nine months and then every six months

thereafter. At this hearing, there is a presumption of release “unless the court finds by clear and

convincing evidence that the child’s treatment cannot be accessed and completed in a less

restrictive setting.”136

         73.      OJJ has the authority and responsibility to petition a court to change a child’s

disposition, and its recommendation carries significant weight with the court.137 The law requires

OJJ to “periodically” assess whether the child is in the “least restrictive placement most

appropriate to their needs and consistent with the circumstances of the case and the protections of



131
    La. Ch. Code Article 909.
132
    La. Ch. Code Article 911.
133
    La. Ch. Code Article 897.1.
134
    Id.
135
    J.P. Testimony, June 3 Hearing Tr. Part 1 at 112:3-13.
136
    La. Ch. Code Article 898.
137
    “Except as provided for in Children’s Code Article 897.1, the Department of Public Safety and Corrections may
recommend to the committing court the release of any juvenile committed to its care, who, in the opinion of the
department, is ready to be returned to his own home, or to a substitute home…. It is hereby declared to be the public
policy of this state that commitment of a juvenile to the care of the department is not punitive nor is it in any way to
be construed as a penal sentence, but as a step in the total treatment process toward rehabilitation of the juvenile and
that, therefore, the recommendations of the department should be given careful consideration by the court in
determining what is to the best interest of the juvenile.” La. Rev. Stat. § 15:906 (emphasis added).

                                                          21
        Case 3:20-cv-00293-JWD-EWD                       Document 77           06/10/20 Page 26 of 89




the best interests of society and the safety of the public within the state.”138 While the details of

the review process are left to the department to decide, having a regular review process is mandated

and, furthermore, if the outcome of the process is that a less restrictive setting is appropriate, the

department must file a motion to modify.139

          74.     A disposition modification is entirely distinct from a furlough. 140 A child can be

simultaneously ineligible for modification of disposition and eligible for furloughs.141

                            d.       OJJ’s Furlough Program

          75.     OJJ’s furlough program provides for authorized temporary release from the

grounds of a secure care facility.142 Although OJJ normally does not have authority to unilaterally

authorize a furlough,143 the criteria for and length of a furlough is entirely within the discretion of

OJJ.144

          76.     For a child to be granted a furlough, OJJ must send notice of the furlough

recommendation, and the district attorney may object, which would trigger a contradictory hearing.

The judge may then grant or deny the furlough at that hearing regardless of the objection of the

district attorney. Even without district attorney objection, a judge could either deny the furlough




138
    La. Rev. Stat. § 15:902.3.
139
    La. Rev. Stat. § 15:902.3(E) (“If the recommendation includes placement in a less restrictive setting, the department
shall file a motion with the court and serve a copy of the motion on the district attorney in accordance with Children’s
Code Article 911.”).
140
    La. Rev. Stat. § 15:908 (“A temporary furlough as provided herein is not to be considered a release from
commitment and does not affect the jurisdiction of the juvenile court or the authority of the department as to the
children granted a temporary furlough.”).
141
    Pls.’ Ex. 57, Relevant OJJ Youth Service Policies at 698, Youth Services Policy C.4.1.VI (Standard Furlough). For
example, D.M., has been denied modification for early release but has nevertheless been deemed furlough-eligible
and granted repeated furloughs. D.M. Testimony, June 3 Hearing Tr. Part 1 at 83:25-84:10
142
    Pls.’ Ex. 57, Relevant OJJ Youth Service Policies at 696, Youth Services Policy No. C.4.1 (Furlough Process).
143
    Since the normal furlough program has been suspended, at least one child has been furloughed home for quarantine
without any indication that OJJ sought court or DA approval. Pls.’ Ex. 53, Mar. 31 Memo from Denise Dandridge at
2.
144
    The Louisiana statute governing furloughs places no restrictions on eligibility criteria or duration of furloughs. La.
Rev. Stat. § 15:908(A). Additionally, the law mentions no restrictions regarding children adjudicated under Article
897.1. OJJ’s furlough policy draws this distinction; it is not statutory.

                                                           22
        Case 3:20-cv-00293-JWD-EWD                   Document 77    06/10/20 Page 27 of 89




without a hearing, or set a hearing at which he may grant or deny the furlough. However, there is

no requirement that either the district attorney or the judge affirm their lack of objection.

        77.      The furlough process differs from the process for seeking a modification of

disposition, which requires a contradictory hearing unless the district attorney files an affidavit

averring that he does not oppose the motion. This suggests that, for furloughs, there is a

presumption in favor of OJJ’s recommendation.

        78.      Only OJJ has the authority to initiate the furlough process. There is no mechanism

for a child to petition the court for a furlough, or for a court t the to grant a furlough absent a

recommendation from OJJ.

        C.       OJJ’s COVID-19 Response

        79.      Denise Dandridge, OJJ’s Director of Health Services, spearheaded OJJ’s COVID-

19 response in early March in connection with then-Deputy Secretary Dr. James Bueche.145

Despite being the person responsible for implementing OJJ’s COVID-19 guidelines, Ms.

Dandridge had not visited any of the facilities since late February—before the pandemic and before

OJJ’s guidelines were prepared in early March. In fact, Ms. Dandridge did not visit the facilities

until May 19—five days after Plaintiffs filed this action on May 14.146 Edward “Dusty” Bickham

stepped in as OJJ’s Interim Deputy Secretary on March 26—four days after OJJ’s first positive

COVID-19 test among the children and approximately two weeks after the World Health

Organization declared COVID-19 a pandemic.147 Mr. Bickham does not have any prior experience




145
    Dandridge Testimony, June 4 Hearing Tr. Part 2 at 38:14-39:6.
146
    Id. at 39:24-40:1, 73:4-16.
147
    Bickham Testimony, June 5 Hearing Tr. at 34:11-15.

                                                        23
        Case 3:20-cv-00293-JWD-EWD                    Document 77          06/10/20 Page 28 of 89




working within a juvenile secure care facility.148 Since stepping in as Interim Director more than

two months ago, Mr. Bickham has visited only two of OJJ’s four secure care facilities.149

                 i.       Chronology of OJJ’s COVID-19 Response

        80.      On or about March 14, 2020, OJJ was notified that a regular volunteer at BCCY

had tested positive for COVID-19.150 This volunteer had had contact with seven children.151

        81.      In response to the exposure, Dr. Bueche implemented a monitoring program in

which OJJ planned not to inform the seven children that they had been exposed to COVID-19.152

In response to Dr. Bueche’s email implementing the monitoring program, Dandridge wrote that

the seven children would “only think they are being chosen to have their temps taken as a random

precautionary measure.”153 In other words, OJJ planned not to inform the children or their parents

regarding the children’s exposure to this deadly virus, leaving them without the information to

monitor their symptoms. Those children were not immediately quarantined.154

        82.      The first child in OJJ’s secure care facilities to be tested for COVID-19 was tested

on March 20,155 six days after OJJ learned of the exposure of seven children to a confirmed case.

The child tested negative.156

        83.      Dorm-wide quarantine of children exposed to the COVID-19-positive volunteer did

not begin in the facilities until March 20,157 six days after OJJ learned of the exposure.




148
    Id. at 27:17-23.
149
    Id. at 35:25-36:4.
150
    Dkt. 51, Stipulated Facts at ¶ 31.
151
    Id. at ¶ 32.
152
    Dandridge Testimony, June 4 Hearing Tr. Part 2 at 41:20-23, 43:12-44:12; see also Pls.’ Ex. 41, Dandridge Aff. at
32.
153
    Pls.’ Ex. 41, Dandridge Aff. at 32.
154
    Id.
155
    See Pls.’ Ex. 21, COVID-19 Test Results; see also Defs.’ Ex. 45, Dandridge Aff. at ¶ 25 (“The first COVID-19 test
of a youth in an OJJ secure care facility was performed on March 20, 2020.”).
156
    See Pls.’ Ex. 21, COVID-19 Test Results.
157
    Defs.’ Ex. 45, Dandridge Aff. at ¶ 28.

                                                        24
       Case 3:20-cv-00293-JWD-EWD                   Document 77   06/10/20 Page 29 of 89




        84.       A child at ACY who was tested on March 22 was the first OJJ child to test

positive.158 No other children at ACY have been tested.159

        85.       Ten children at BCCY tested positive between March 23 and April 1, and two

children at BCCY have tested negative, one on March 20 and one on March 25.160 One of the

children who tested negative was furloughed home for quarantine.161 No other children at BCCY

have been tested.162 Two of the positive cases, and one negative, were in the Pride dorm—no other

children from Pride have been tested.163 Three of the positive cases were in the Perseverance

dorm—no other children from Perseverance have been tested.164 One of the positive cases, and

one negative, were in the Destiny dorm—no other children from Destiny have been tested.165 One

of the positive cases was in the Hope dorm—no other children from Hope have been tested.166

Three of the positive cases were in the Harmony dorm—no other children from Harmony have

been tested.167

        86.       Five children at SCY Monroe tested positive between April 6 and April 12.168 The

five positives at SCY Monroe were housed in five different dorms.169 No other children at SCY

Monroe have been tested.170




158
    Dkt. 51, Stipulated Facts at ¶ 33.
159
    See Pls.’ Ex. 21, COVID-19 Test Results.
160
    Dkt. 51, Stipulated Facts at ¶ 34.
161
    Pls.’ Ex. 53, Mar. 31 Memo from Denise Dandridge at 2.
162
    See Pls.’ Ex. 21, COVID-19 Test Results.
163
    Id.
164
    Id.
165
    Id.
166
    Id.
167
    Id.
168
    Dkt. 51, Stipulated Facts at ¶ 35.
169
    See Pls.’ Ex. 21, COVID-19 Test Results.
170
    Id.

                                                      25
        Case 3:20-cv-00293-JWD-EWD                    Document 77          06/10/20 Page 30 of 89




        87.      Twelve children at SCY Columbia tested positive between March 30 and April 9.171

No other children at SCY Columbia have been tested.172

        88.      On April 2, when there were approximately 16 confirmed COVID-19 positives

among the children, Mr. Bickham prepared a “Depopulation Plan.”173 The Depopulation Plan

provided for three proposed phases of depopulation. Phase one instructed facilities to “[i]dentify

youth with medical issues that require chronic care for extended furlough or early release.”174 The

facilities identified nine children as potential candidates.175 Phase two instructed facilities to

“[i]dentify youth with non-violent, non-sex offenses that meet eligibility for extended furlough or

early release.”176 The facilities identified 11 children as potential candidates.177 And phase three

instructed facilities to “[i]dentify youth with violent, non-sex offenses that meet eligibility for

furlough or early release,” and the facilities identified 30 children as potential candidates.178 Mr.

Bickham implemented a portion of phase one of the Depopulation Plan, using OJJ’s plenary power

to step down or transfer home five of the approximately 17 children on the chronic care list.179 At

least as of the hearing date, however, Mr. Bickham had failed to implement the remainder of phase

one, or any part of phase two or phase three of the Depopulation Plan,180 In fact, Mr. Bickham has

not provided any indication of the circumstances that he believes would trigger a need to

implement phase two or phase three.




171
    Dkt. 51, Stipulated Facts at ¶ 36.
172
    See Pls.’ Ex. 21, COVID-19 Test Results.
173
    Defs.’ Ex. 15, Depopulation Plan; Bickham Testimony, June 5 Hearing Tr. at 46:19-21.
174
    See Defs.’ Ex. 15, Depopulation Plan.
175
    Id.
176
    Id.
177
    Id.
178
    Id.
179
    Pls.’ Ex. 20, Chronic Care List; Bickham Testimony, June 4 Hearing Tr. Part 2 at 191:4-6.
180
    Bickham Testimony, June 4 Hearing Tr. Part 2 at 193:1-2.

                                                        26
       Case 3:20-cv-00293-JWD-EWD                   Document 77          06/10/20 Page 31 of 89




                 ii.      OJJ’s COVID-19 Testing Policies

        89.      OJJ’s COVID-19 response includes a policy of testing children only when they are

reporting symptoms; children in the secure care facilities who are not exhibiting symptoms are not

being tested.181 OJJ does not test its staff at all; it relies on the staff to self-report test results.182

        90.      Children in OJJ’s secure care facilities who are asymptomatic are not being tested

for COVID-19, even if they have been potentially exposed to a confirmed COVID-19 patient, and

even if other children in their dorm have tested positive. OJJ secure care facilities have dormitory

style living, with up to 12 children sleeping in one large room.183 Multiple children in the same

dorms within OJJ facilities tested positive for COVID-19 within days of each other, yet OJJ

continued to only test symptomatic children.184

        91.      OJJ currently has no plans to test any children or staff members who are not

displaying symptoms of COVID-19 and who have not already been tested.185

        92.      Thirty children in OJJ’s secure care facilities have been tested for COVID-19 as of

June 1, 2020.186 Of those thirty children, 28 tested positive.187 These numbers are misleading (i.e.,

almost certainly vastly under-reported), however, since no child in OJJ’s secure care facilities has

been administered an initial test for COVID-19 since April 12.188

        93.      Defendants’ justification for their failure to test any children since April 12 is that

no child has exhibited symptoms since that date. Yet, Defendants concede that COVID-19

symptoms include, among others, cough, headache, abdominal pain, rash, diarrhea, aches, and


181
    Dkt. 51, Stipulated Facts at ¶ 25.
182
    Bickham Testimony, June 5 Hearing Tr. at 41:11-13; see also Dandridge Testimony, June 4 Hearing Tr. Part 2 at
52:23-25.
183
    Dkt. 51, Stipulated Facts at ¶ 48.
184
    Pls.’ Ex. 21, COVID-19 Test Results; Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 30:10-14.
185
    Dkt. 51, Stipulated Facts at ¶ 27.
186
    Id. at ¶ 22.
187
    Id.
188
    See Pls.’ Ex. 21, COVID-19 Test Results; see also Dandridge Testimony, June 4 Hearing Tr. Part 2 at 52:5-9.

                                                       27
       Case 3:20-cv-00293-JWD-EWD                    Document 77           06/10/20 Page 32 of 89




vomiting189—all common and non-specific symptoms. Defendants’ justification rests on the

assertion that every one of the more than 200 children in OJJ’s secure care facilities has been

entirely without medical symptoms since April 12—no coughs, no headaches, no abdominal pains,

no rashes, no diarrhea, no muscle aches, no vomiting since April 12. Dr. Maraynes testified that it

would be “surprising” if in fact no child had complained of symptoms in that time and that she

“doubt[s]” that no child has had symptoms.190 Dr. Franco-Paredes similarly testified that it was

“hard to believe” that no children had had symptoms since April 12.191

        94.      Indeed, Defendants admitted that they rely on the children to self-report symptoms

to OJJ staff, or to “put in a sick call.”192 But, according to D.M., OJJ staff never instructed the

children to report any symptoms characteristic of COVID-19.193 And, the children may not

accurately report whether they are experiencing symptoms, particularly if they are worried that

they may be placed in isolation if they report symptoms.194 D.M. testified that he at one time

developed a sore throat and headaches, but he never reported his symptoms to anyone.195

Defendants’ witness Shawn Herbert testified that she once observed a child who appeared not to

be feeling well but did not initially admit he was not feeling well until Ms. Herbert pressed him.196

OJJ has no procedure to monitor symptoms. Unlike OJJ’s practices for staff, regular temperature

checks for the children are not part of OJJ’s ordinary practice during the pandemic.197

        95.      Even for children who display mild symptoms, OJJ is reluctant to administer tests.

D.M. testified that he is aware of three children confined at Swanson-Monroe—D.W., A.C., and


189
    Dkt. 51, Stipulated Facts at ¶ 4.
190
    Maraynes Testimony, June 3 Hearing Tr. Part 1 at 132:17-20, 159:4-9.
191
    Franco-Paredes Testimony, June 3 Hearing Tr. Part 2 at 44:15-20.
192
    Dandridge Testimony, June 4 Hearing Tr. Part 2 at 64:21-65:3.
193
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 73:9-12.
194
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 27:25-28:9.
195
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 54:17-19.
196
    Herbert Testimony, June 4 Hearing Tr. Part 2 at 115:15-24.
197
    Dandridge Testimony, June 4 Hearing Tr. Part 2 at 168:2-10.

                                                       28
        Case 3:20-cv-00293-JWD-EWD                   Document 77         06/10/20 Page 33 of 89




J.C.—who reported cold-like symptoms to OJJ staff in SCY Monroe’s infirmary, yet they were

not tested for COVID-19.198 OJJ staff instead checked their temperature, provided them with

Tylenol, and instructed them to return to the infirmary if their symptoms worsened. 199 None of

these children ever returned to the infirmary.200 Putative class member T.S. requested a test

because he was feeling very sick but was told that he was not eligible.201

        96.      Defendants admit that every one of the thirty children in OJJ’s secure care facilities

who has been tested for COVID-19 presented with a fever,202 and Defendants have not tested any

child who presented with any of the other myriad symptoms associated with COVID-19 in the

absence of a fever.

        97.      For all but one of the 28 COVID-19-positive children in OJJ secure care facilities,

OJJ deemed them “recovered” and discharged them from medical isolation without additional

testing to confirm that they were no longer positive.203 For the final, twenty-eighth child who

initially tested positive on April 12, OJJ administered additional tests to determine whether to

discharge the child from medical isolation.204 That child tested positive for the second time on

April 23, 11 days after his initial positive test. He then tested positive for the third time on April

27, 15 days after his initial positive test. He did not test negative until May 2, 20 days after his

initial positive test.205




198
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 54:3-14, 71:11-72:18.
199
    Id.
200
    Id. at 72:19-20.
201
    Pls.’ Ex. 2, L.P. Decl. at ¶ 8.
202
    Dkt. 51, Stipulated Facts at ¶ 23.
203
    Id. at ¶ 39.
204
    Id. at ¶ 40.
205
    Pls.’ Ex. 21, COVID-19 Test Results.

                                                        29
       Case 3:20-cv-00293-JWD-EWD                 Document 77        06/10/20 Page 34 of 89




                iii.    Solitary Confinement as Medical Isolation

        98.     OJJ is employing solitary confinement as part of its medical isolation and

quarantine strategy. At least one child who tested positive for COVID-19 was placed in an

individual room for medical isolation.206 At least one child who tested positive for COVID-19 was

medically isolated in a room previously used for disciplinary solitary confinement.207

        99.     OJJ has quarantined some children awaiting test results for COVID-19 in SCY

Monroe’s “Cypress Unit” over the past three months.208 The Cypress Unit is a block of single-

person concrete cells that OJJ historically used to isolate children charged with disciplinary

infractions.209 Additionally, the child who tested positive on April 12 in SCY Monroe was held in

isolation in Cypress.210 Children are also being held in solitary confinement for isolation and

quarantine in the three Behavioral Intervention (“BI”) rooms at BCCY.211

        100.    The purpose of BI rooms is to temporarily incapacitate a child who “threatens

immediate risk of harm” to himself or to others or who is “engaging in significant property

destruction.”212 Using a BI room for any other purpose is punitive in nature and conflicts with the

strictly rehabilitative purpose of the juvenile justice system in Louisiana.213 Any child placed in a

BI room must be returned to regular programming “as soon as he has regained self-control and is

no longer engaging in behavior that threatens immediate harm.”214 Ordinary OJJ policy does not

permit placement in a BI room for longer than eight hours per incident under any circumstances.215



206
    Dkt. 51, Stipulated Facts at ¶ 70.
207
    Id. at ¶ 72.
208
    Dkt. 51, Stipulated Facts at ¶ 71 (“Some Youth who displayed symptoms associated with COVID-19 and were
awaiting results of their COVID-19 test were temporarily housed in a separate wing, known as Cypress.”).
209
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 83:1-11.
210
    Pls.’ Ex. 21, COVID-19 Test Results.
211
    Id.; see also Pls.’ Ex. 53 at 2.
212
    Pls.’ Ex. 57 at 476, Youth Services Policy No. B.2.21 (Behavioral Intervention Rooms) (emphases added).
213
    See Section II.B.i, supra.
214
    Pls.’ Ex. 57 at 478, Youth Services Policy No. B.2.21 (Behavioral Intervention Rooms) (emphases added).
215
    Id.

                                                    30
        Case 3:20-cv-00293-JWD-EWD                      Document 77           06/10/20 Page 35 of 89




         101.     Even if labeled “medical isolation,” putting a child alone in a room for an extended

period of time, even 48 hours, is deeply harmful, and concern about being placed in isolation can

discourage children from reporting symptoms.216

         102.     OJJ is well aware of the impact that solitary confinement can have on children, and

had previously ceased using room confinement, solitary confinement, isolation, or seclusion for

punishment, and implemented a “Reduce the Use” campaign to lower the use of room

confinement, including by closing the Cypress Unit.217 Children are only meant to be put in the BI

rooms after all reasonable efforts are made to utilize the least restrictive alternatives, and should

never be put in BI rooms for discipline, punishment, administrative convenience, retaliation,

staffing shortages, or reasons other than a temporary response to behavior that threatens immediate

harm to the child or others.218 For a child who must be temporarily relocated to the BI rooms, staff

are required to make visual contact with the child every 15 minutes and document that contact.219

Use of the BI room for beyond one hour requires approval of the Facility Director or Facility

Deputy Director, and “placement in a BI room shall not exceed 8 hours per individual incident.”220

                  iv.      PPE, Cleaning, and Screening

         103.     OJJ has not regularly provided the children with masks to wear. While OJJ began

providing masks to children in March, it then stopped for more than a month, and only resumed

after Plaintiffs filed this lawsuit.221 Even now, children typically do not wear masks,222 and OJJ

staff does not require they do so.223 Nor has OJJ instructed the children how to wear the masks



216
    Schiraldi Testimony, June 3 Hearing Tr. Part 2 at 89:20-90:24; June 5 Hearing Tr. at 65:11-21.
217
    Pls.’ Ex. 30, Oversight of Safety in Secure Care Facilities (June 6, 2018) at 14.
218
    Pls.’ Ex. 57 at 475, Youth Services Policy No. B.2.21 at 3.
219
    Pls.’ Ex. 57 at 477, Youth Services Policy No. B.2.21.VI.G at 5.
220
    Pls.’ Ex. 57 at 478, Youth Services Policy No. B.2.21.VI.H at 6.
221
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 52:22-53:3.
222
    Id. at 53:16-54:2.
223
    Dkt. 51, Stipulated Facts at ¶ 76 (“Youth in OJJ secure care facilities are not required to wear masks.”).

                                                          31
       Case 3:20-cv-00293-JWD-EWD                   Document 77          06/10/20 Page 36 of 89




properly.224 Staff members also do not consistently wear their masks, sometimes taking them off

for 10 to 15 minutes at a time even around the children.225

        104.     OJJ claims to have implemented heightened cleaning policies in light of the

pandemic,226 but children report dirty facilities, and areas that are shared by multiple dorms, such

as the gym, are not always cleaned between uses.227

        105.     Defendants’ witnesses testified that all staff are subjected to “screening by taking

temperature checks” at the front gate before entering the secure care facilities,228 but both Dr.

Maraynes and Dr. Franco-Paredes testified that temperature checks alone are insufficient to rule

out the possibility that a person has COVID-19.229

                 v.       Staffing

        106.     Staffing shortages caused by illness and stress during a pandemic can exacerbate

risks to children in facilities, as such shortages prevent the facility from effectively providing

rehabilitative programming and can contribute to behavioral issues among children that lead to

harmful uses of force.230

        107.     During the pandemic, probation and parole officers were brought into OJJ’s secure

care facilities to compensate for the staffing deficiencies caused by COVID-19.231

        108.     Between March 17 and April 27, 2020, probation and parole officers were

authorized to carry pepper spray in OJJ facilities.232 Staff have used pepper spray on children



224
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 53:16-54:2.
225
    Id. at 51:23-52:21.
226
    Dandridge Testimony, June 4 Hearing Tr. Part 2 at 17:11-18:10.
227
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 44:5-7, 55:23-56:7.
228
    Dandridge Testimony, June 4 Hearing Tr. Part 2 at 11:23-12:3; Herbert Testimony, June 4 Hearing Tr. Part 2 at
152:2-6; Washington Testimony, June 4 Hearing Tr. Part 2 at 159:10-13.
229
    Maraynes Testimony, June 3 Hearing Tr. Part 1 at 129:3-5; Franco-Paredes Testimony, June 3 Hearing Tr. Part 1
at 192:16-17.
230
    Schiraldi Testimony, June 3 Hearing Tr. Part 2 at 86:12-89:15.
231
    See Defs.’ Opp’n to TRO, Dkt. 25-2 at 13.
232
    Dkt. 51, Stipulated Facts at ¶ 80.

                                                       32
        Case 3:20-cv-00293-JWD-EWD                        Document 77            06/10/20 Page 37 of 89




during the pandemic.233 As of April 27, pepper spray is still permitted inside the facilities where

staff are “given specific directives from the Regional Director for a specific incident.”234 Pepper

spray is “dramatically out of favor” and has been entirely eliminated in the vast majority of juvenile

justice systems nationally, and where it is permitted there are generally high levels of safety

precautions in place to avoid using it on children with underlying medical conditions.235 Pepper

spray is currently prohibited on the premises of any locally-operated juvenile detention center

housing pre-adjudicated children in Louisiana, per the licensing requirements for these facilities.236

                   vi.      Failure to Provide Complete and Accurate Information

         109.      For the duration of the pandemic, OJJ has failed to provide children or their parents

with complete and accurate information on OJJ’s plans for the prevention and management of

COVID-19 in the four facilities. Parents have repeatedly demanded such information, but OJJ has

provided no substantive response to these requests.237 Parents have reported that it is difficult to

contact anyone at any of the four OJJ facilities and sometimes impossible even to determine who

is in charge.238 Understandably, parents have expressed serious concerns about the health and

welfare of their children in OJJ custody.




233
    See Pls.’ Ex. 55, Memo from Ass’t Sec. Holderman; see also Pls.’ Ex. 1, N.H. Decl. at ¶¶ 5-7; Pls.’ Ex. 2, L.P.
Decl. at ¶ 7; Pls.’ Ex. 3, B.B. Decl. at ¶ 4; Pls.’ Ex. 5, D.B. Decl. at ¶ 6.
234
    Pls.’ Ex. 56, Memo from Sec. Bickham; see also Dkt. 51, Stipulated Facts at ¶ 81.
235
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 42:2-11.
236
     See Dep’t of Children and Family Services, Juvenile Detention Standards at 44 (revised Feb. 28, 2019),
http://www.dss.state.la.us/assets/docs/searchable/Licensing/Residential/2019/JuvenileDetention-revised-
2019.2.28.pdf.
237
    See, e.g., Pls.’ Ex. 4, A.B. Decl. at ¶¶ 6, 13, 15; Pls.’ Ex. 5, D.B. Decl. at ¶¶ 8, 12; Pls.’ Ex. 3, B.B. Decl. at ¶¶ 4,
6; Pls.’ Ex. 6, S.W. Decl. at ¶¶ 6, 7.
238
    See, e.g., Pls.’ Ex. 4, A.B. Decl. at ¶ 6; Pls.’ Ex. 2, L.P. Decl. at ¶ 6.

                                                            33
        Case 3:20-cv-00293-JWD-EWD                        Document 77           06/10/20 Page 38 of 89




         110.      OJJ has provided varying—and sometimes conflicting—information to detained

children across the four facilities.239 OJJ’s lack of transparency and failure to implement uniform

procedures has caused confusion and has sparked fear among the children and their parents.240

         111.      OJJ has published “COVID-19 Information” on its website purporting to provide

“updated” information about the numbers of COVID-19 positive children and staff, but that

information raises troubling questions about what is actually happening in OJJ’s facilities. As

discussed supra, 28 of the 30 children OJJ tested for COVID-19 have tested positive, reflecting a

93.3 percent positivity rate. That information on OJJ’s website has remained static since April

21.241 And despite the high prevalence of the disease, OJJ provided neither parents nor the public

any information about its testing policies, including when and how often tests are administered or

whether tests are administered to asymptomatic staff and children. Nor did OJJ publish any formal

guidance about its procedures, if any, for returning those children who allegedly have recovered

to their respective dormitories.

         112.      Although OJJ’s website states that “[t]he Office of Juvenile Justice is working

closely with its medical provider Wellpath and with guidance from the Louisiana Office of Public

Health to determine the most appropriate treatment for children who may fall ill in its facilities

during this crisis,”242 parents and the public are completely in the dark as to what remedial

measures OJJ has taken or intends to take.




239
    See generally, Pls.’ Ex. 4, A.B. Decl.; Pls.’ Ex. 1, N.H. Decl.; Pls.’ Ex. 3, B.B. Decl.; Pls.’ Ex. 5, D.B. Decl.; Pls.’
Ex. 2, L.P. Decl.; Pls.’ Ex. 6, S.W. Decl.; Pls.’ Ex. 7, W.H. Decl.
240
    Id.
241
    See Pls.’ Ex. 8, Rovner Decl. at ¶ 9.
242
     See OJJ COVID-19 Information, LA. OFFICE OF JUVENILE JUSTICE, https://ojj.la.gov/coronaviruscovid-19-
information/ (last visited June 10, 2020)

                                                            34
        Case 3:20-cv-00293-JWD-EWD                    Document 77            06/10/20 Page 39 of 89




                 vii.     Suspension of OJJ’s Furlough Program and Family Visitation

        113.     In response to COVID-19, OJJ has suspended its furlough program and all in-

person visitation.243 All furloughs have been postponed, and all visitation suspended, since March

16, 2020.244

        114.     D.M. has been eligible for furloughs since March 2019, and has regularly used them

to visit his family for three- to six-day stretches.245 Additionally, for more than two years, D.M.’s

parents visited him nearly every weekend at SCY Monroe.246 Before the pandemic, furloughs and

visitations sustained and improved D.M.’s mental health.247 They allowed him to physically touch

his family members, be “face-to-face up close” for up to eight hours every weekend, and “hug

them.”248 But now, OJJ allows neither furloughs nor visitation and, accordingly, their benefits have

disappeared.249

        115.     OJJ’s replacements for in-person family contact are inadequate under the

circumstances. In lieu of furloughs and visitation, OJJ grants the children up to four free phone

calls per week lasting 15 minutes each, as well as chats with family through Zoom conferences

once per week for 15 to 20 minutes, for a maximum total of one hour and 15 minutes per week.250

D.M. testified that these communications are “not enough” and “not the same.”251




243
    Dkt. 51, Stipulated Facts at ¶ 17.
244
    Id. at ¶¶ 61, 69.
245
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 83:12-24.
246
    J.P. Testimony, June 3 Hearing Tr. Part 1 at 89:20-90:6.
247
    Id. at 91:3-13.
248
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 60:25-61:6.
249
    J.P. Testimony, June 3 Hearing Tr. Part 1 at 91:20-92:2.
250
    Herbert Testimony, June 4 Hearing Tr. Part 2 at 118:7-12, 147:7-148:5.
251
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 60:25-61:3, 74:6-8.

                                                        35
        Case 3:20-cv-00293-JWD-EWD                       Document 77           06/10/20 Page 40 of 89




                  viii.     Reduction of Rehabilitative and Educational Programming

         116.     As of the date of the TRO hearing,252 OJJ was confining children without the

rehabilitative and treatment services to which they are entitled under federal and state law.253

         117.     Prior to the COVID-19 pandemic, OJJ offered a robust array of rehabilitative

services that provided a fully structured day to children in secure care.254 Children attended

vocational programs, high school and college classes, religious services, group counseling

sessions, and case manager sessions, in addition to playing sports and exercising.255 Shortly after

the onset of the COVID-19 pandemic, OJJ dramatically reduced education and other rehabilitative

services from normal operations, causing the system to become more custodial than

rehabilitative.256

         118.     By the end of March 2020, all live instruction in the facilities had ended. Teachers

remained on the payroll, but stayed at home except to replenish worksheet packets. From March

30 to June 7, there was no in-person or remote instruction of any sort by OJJ teachers.257

         119.     Instead, a “distance learning” plan was put into place. In developing the distance

learning plan, OJJ’s Director of Education did not speak with other educators in the Louisiana

public school system to assess the most effective ways to accomplish that goal.258

         120.     Under OJJ’s distance learning plan for education during the pandemic, there are

two ways for children to receive educational services: time in the computer lab using Edgenuity




252
    As discussed in Section III.F, infra, OJJ represented during the hearing that it planned to reopen its facility schools
on June 8, 2020. Mims Testimony, June 4 Hearing Tr. Part 2 at 97:22-25; 99:1-8.
253
    Louisiana Constitution Article V, § 19; Bickham Testimony, June 5 Hearing Tr. at 23:23-24:6.
254
    See D.M. Testimony, June 3 Hearing Tr. Part 1 at 45:19-47:11; see also Schiraldi Testimony, June 4 Hearing Tr.
Part 1 at 33:16-34:1; Mims Testimony, June 4 Hearing Tr. Part 2 at 86:1-87:1.
255
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 47:23-48:15.
256
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 81:4-7.
257
    Mims Testimony, June 4 Hearing Tr. Part 2 at 87:2-22.
258
    Id. at 83:21-23.

                                                           36
        Case 3:20-cv-00293-JWD-EWD                    Document 77   06/10/20 Page 41 of 89




software, or worksheet packets. These two methods were intended to be mutually exclusive, with

the packets being made available to students unable to go to the computer lab.259

        121.     The Edgenuity program has no live instruction or prerecorded content from an OJJ

instructor, and children may access the program for approximately one hour per day.260

        122.     The distance learning plans provided through packets did not include any

requirement that teachers review, grade, or provide feedback on the worksheet packets that

students completed.261

        123.     All vocational and online college courses also ceased during the period the distance

learning plan was in place, as did all the General Education Development (GED) testing.262

        124.     At least as of June 7, the children confined at SCY Monroe spent the majority of

each day sitting in their dormitory, watching television, journaling, reading books, and playing

games.263 According to D.M.’s testimony, at the time of the TRO hearing, OJJ was providing no

more than one hour of rehabilitation programming per day, one hour of recreation twice per week,

and access to the computer lab for one hour per day—at most, three hours of structured

programming per weekday.264 High school students previously received daily work packets

containing problem sets without instructions, all of which required just 30 to 45 minutes to

complete.265 OJJ did not provide work packets to students who had already completed high school,

such as D.M., or those planning to take GED test.266




259
    Id. at 78:24-79:10; 80:16-81:5.
260
    Id. at 90:3-22.
261
    Id. at 94:2-96:2.
262
    Id. at 87:23-89:12.
263
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 43:1-45:18.
264
    Id.
265
    Id. at 78:13-79:3.
266
    Id. at 80:22-81:12.

                                                        37
        Case 3:20-cv-00293-JWD-EWD                  Document 77          06/10/20 Page 42 of 89




        D.       The Spread of COVID-19 in OJJ’s Secure Care Facilities

        125.     Louisiana has just 1.4 percent of the nation’s population but 7 percent of the

positive tests for COVID-19 in juvenile facilities.267

        126.     Twenty-eight of the thirty children tested for COVID-19 in OJJ’s secure care

facilities have tested positive, including at least one child from each of the four OJJ secure care

facilities.268 A child at ACY tested positive on March 22.269 Ten children at BCCY tested positive

between March 23 and April 1.270 Five children at SCY Monroe tested positive between April 6

and April 12.271 Twelve children at SCY Columbia tested positive between March 30 and April

9.272 As previously noted, no child has been tested since April 12.273

        127.     As of June 9, 2020, 50 OJJ staff members from the four secure care facilities have

tested positive, with confirmed cases in each of the facilities.274 The most recent staff case was

confirmed on June 3, only one week ago.275 Staff interact with both children who have tested

positive for COVID-19 and those who have not been tested.276 OJJ does not provide testing for its

staff.277

        128.     Despite Ms. Dandridge’s understanding that staff could expose children to COVID-

19 and that staff come in close contact with children in their dorms, Ms. Dandridge does not know

how many OJJ staff members have been tested, how many have tested positive, how many staff



267
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 27:4-8.
268
    Dkt. 51, Stipulated Facts at ¶¶ 22, 24.
269
    Id. at ¶ 33.
270
    Id. at ¶ 34.
271
    Id. at ¶ 35.
272
    Id. at ¶ 36.
273
    See Pls.’ Ex. 21, COVID-19 Test Results; see also Dandridge Testimony, June 4 Hearing Tr. Part 2 at 52:5-9.
274
    OJJ COVID-19 Information, LA. OFFICE OF JUVENILE JUSTICE, https://ojj.la.gov/coronaviruscovid-19-information/
(last visited June 10, 2020).
275
    See Herbert Testimony, June 4 Hearing Tr. Part 2 at 149:12-14.
276
    Dkt. 51, Stipulated Facts at ¶ 45.
277
    Bickham Testimony, June 5 Hearing Tr. at 41:11-13; see also Dandridge Testimony, June 4 Hearing Tr. Part 2 at
52:23-25.

                                                       38
       Case 3:20-cv-00293-JWD-EWD                   Document 77          06/10/20 Page 43 of 89




members OJJ employs, or how frequently staff members test positive.278 Additionally, as noted

above, she had not been consulted on the decision to bring teachers back into the facilities and

actually was unaware that in-person education was scheduled to resume on June 8.279

        129.     Similarly, Shawn Herbert, Interim Director of SCY Monroe and SCY Columbia,

stated that she did not know which dorms at SCY Monroe had had confirmed positive COVID-19

cases, despite her admission that such knowledge is “absolutely” important.280 Ms. Herbert also

admitted that she did not know how many, or which, staff members had tested positive in her

facilities, nor did she know where those staff members had been working when they tested

positive.281 She was also unaware that a staff member had tested positive as recently as the day

before her testimony.282

        130.     Additional children undoubtedly will soon be transferred into the facilities and

exposed to OJJ’s potentially rampant asymptomatic outbreak. The courts are gradually re-starting

juvenile court proceedings and scheduling disposition hearings that have been suspended since

mid-March.283 Once a child is adjudicated delinquent and has a court disposition to OJJ custody,

the juvenile court may issue an order of commitment that requires OJJ to take physical custody of

that child within 14 days.284 Those children will then be transferred from their individual homes

or dispersed detention centers into the secure care facilities, where they will come into contact with

children already confined in the facilities and with OJJ staff.285 Additionally, Louisiana’s “Raise

the Age” law has been in partial effect since March 1, 2019, and when it goes into full effect on


278
    Dandridge Testimony, June 4 Hearing Tr. Part 2 at 54:21-24, 53:8-56:20.
279
    Id. at 70:19-71:15.
280
    Herbert Testimony, June 4 Hearing Tr. Part 2 at 125:1-126:6.
281
    Id. at 126:14-127:10.
282
    Id. at 149:12-14.
283
    See, e.g., Matt Sledge, New Orleans courts announce plans for limited physical reopenings on June 1, NOLA.COM
(May 26, 2020), https://www.nola.com/news/coronavirus/article_cb06a1b2-9fa3-11ea-ad4d-57709ddf38d4.html.
284
    La Ch. Code Article 903(C).
285
    Schiraldi Testimony, June 5 Hearing Tr. at 51:2-15.

                                                       39
        Case 3:20-cv-00293-JWD-EWD                   Document 77     06/10/20 Page 44 of 89




July 1, 2020, all children charged with offenses that occurred prior to their eighteenth birthday and

adjudicated delinquent will now be within OJJ’s jurisdiction.286 These children represent “a whole

[new] category of 17-year-olds who will now be eligible to come in the direction of the

department” and be exposed to the existing population and to the staff.287

        E.       The Resumption of Programming on June 8

        131.     OJJ represented during the hearing that it planned to reopen its facility schools on

June 8, 2020.288

        132.     Yet OJJ has not implemented—and has no plans to implement—any changes in its

COVID-19 testing policies in anticipation of the resumption of in-person programming.289 OJJ’s

Director of Education Kim Mims did not consult with OJJ’s Director of Health Services Denise

Dandridge prior to announcing OJJ’s plans to resume in-person teaching in OJJ facilities;290 in

fact, Ms. Dandridge gave no indication in her testimony that she was even aware that schooling

was scheduled to resume on June 8.291

        133.     Defendants presented no evidence at the hearing that OJJ has made any changes to

its policies regarding cleaning or PPE availability in anticipation of the resumption of in-person

programming, changes Ms. Dandridge testified she would “probably have a discussion” about

“if . . . or when the department of education began to resume in-person class.”292 Defendants also

presented conflicting testimony as to whether there would be any changes to the staffing models




286
    La Ch. Code Article 804(1).
287
    Schiraldi Testimony, June 5 Hearing Tr. at 51:2-15.
288
    Mims Testimony, June 4 Hearing Tr. Part 2 at 97:22-25; 99:1-8.
289
    Dandridge Testimony, June 4 Hearing Tr. Part 2 at 70:19-71:15.
290
    Id. at 70:19-71:15.
291
    Id. at 70:19-72:10.
292
    Id. at 72:1-6.

                                                       40
        Case 3:20-cv-00293-JWD-EWD                     Document 77          06/10/20 Page 45 of 89




or schedule in place prior to the pandemic, with the Director of Education testifying there would

be no changes.293

         F.       Expert Recommendations for COVID-19 Management in OJJ’s Secure Care
                  Facilities

         134.     In unrebutted expert testimony, Plaintiffs’ experts Dr. Megan Maraynes (expert in

Pediatric Emergency Medicine and the Treatment of Pediatric COVID-19), Dr. Carlos Franco-

Paredes (expert in Infectious Disease, Epidemiology, and COVID-19 in Prisons and Correctional

Facilities), and Mr. Vincent Schiraldi (expert in Juvenile Justice and Justice Policy) provided

recommendations to manage COVID-19 in OJJ’s secure care facilities.

         135.     To effectively respond to a pandemic like COVID-19, juvenile congregate living

facilities must simultaneously ensure that they are able to minimize disease spread within the

facility and that they can continue to meet the rehabilitative mandate of the juvenile justice

system.294 Many of the tactics a facility might use to control the spread of disease, such as limiting

visitation, reducing programming, and using medical isolation, can themselves be very harmful to

children.295

         136.     These recommendations for effective COVID-19 response draw upon the various

resources available to facility administrators and agency leadership, including CDC guidance,

pediatric resources, and juvenile justice standards.296




293
    Mims Testimony, June 4 Hearing Tr. Part 2 at 97:22-25; 99:1-8.
294
    Schiraldi Testimony, June 3 Hearing Tr. Part 2 at 91:7-92:15 and June 4 Hearing Tr. Part 1 at 4:19-5:3.
295
    Schiraldi Testimony, June 3 Hearing Tr. Part 2 at 83:20-84:10.
296
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 12:7-22.

                                                         41
        Case 3:20-cv-00293-JWD-EWD                    Document 77          06/10/20 Page 46 of 89




                 i.       Universal Testing

        137.     Universal testing is recommended by Dr. Maraynes,297 and Dr. Franco-Paredes

stressed that “testing is critical…especially in a confined setting.”298

        138.     Dr. Franco-Paredes testified that symptomatic cases represent the “tip of the

iceberg” and that “a very large number of cases [] have no symptoms during an outbreak.”299 Dr.

Maraynes testified that she would administer a test to anyone with exposure to a person who has

tested positive, regardless of symptoms.300 Defendants themselves have admitted that “[t]he

majority of infected individuals are asymptomatic or mildly symptomatic” and that “people

without symptoms can spread the disease.”301

        139.     Both children and staff are at risk of infection from asymptomatic carriers of the

disease. The risk to staff is significant; multiple staff members in juvenile facilities around the

country have died from the virus.302

        140.     Notably, a growing number of facilities and jurisdictions are in fact conducting

mass or universal testing of children in juvenile facilities to determine the scope of an outbreak.303

Some governors have announced such measures, including those of Maryland and New Jersey.304




297
    Maraynes Testimony, June 3 Hearing Tr. Part 1 at 133:7-15 (“I would think testing everybody makes the most
sense. That’s really the only way to know who’s positive, who’s contagious and the only way to, you know, separate
or quarantine them appropriately to prevent it from spreading and respreading.”).
298
    Franco-Paredes Testimony, June 3 Hearing Tr. Part 1 at 184:20-22.
299
    Franco-Paredes Testimony, June 3 Hearing Tr. Part 2 at 40:15-18.
300
    Maraynes Testimony, June 3 Hearing Tr. Part 1 at 120:18-21.
301
    Dkt. 51, Stipulated Facts at ¶ 6.
302
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 32:4-7.
303
    Id. at 13:2-6, 85:7-10.
304
    In Maryland, Governor Larry Hogan announced universal testing in correctional and juvenile facilities on May 20.
Press Release, Office of Gov. Larry Hogan, Governor Hogan Announces Universal COVID-19 Testing for Maryland’s
Correctional and Juvenile Facilities (May 20, 2020) available at https://governor.maryland.gov/2020/05/20/governor-
hogan-announces-universal-covid-19-testing-for-marylands-correctional-and-juvenile-facilities/. Governor Phil
Murphy of New Jersey announced in early May that all inmates, residents, and staff at correctional facilities will be
tested—a population exceeding 25,000 people. Press Release, Gov. Phil Murphy, New Jersey Department of
Corrections to Begin Universal COVID-19 Testing and Launches Non-Congregate Housing Program for First
Responders (May 1, 2020), available at https://nj.gov/governor/news/news/562020/approved/20200501a.shtml.

                                                        42
        Case 3:20-cv-00293-JWD-EWD                    Document 77          06/10/20 Page 47 of 89




As of June 3, Massachusetts had tested all incarcerated and civilly-committed individuals in all

sixteen of its Department of Correction facilities.305 Similar protocols have been implemented at

the local level: two facilities in North Carolina have implemented mass testing,306 and Harris

County Jail in Houston has agreed to test every inmate and all new arrestees.307 Philadelphia has

also undertaken testing of its entire juvenile and adult detained population.308

        141.     In Louisiana itself, state health official Dr. Alex Billioux said in mid-May that

phase one of reopening the state “would include a surge in testing to include asymptomatic people

at some congregate facilities, like nursing homes and prisons.”309 And when Elayn Hunt

Correctional Center in Louisiana implemented universal testing, a staggering 98 percent of the

women incarcerated there tested positive.310 At prison facilities in St. Gabriel and Jetson, “a total

of 317 women tested positive, including 210 who were asymptomatic.”311 The Orleans Parish

Sheriff’s Office also has a goal of universal testing.312 The federal prison in Oakdale has




305
    Press Release, Mass. Dep’t of Correction, DOC Meets Universal COVID-19 Testing Goal (June 4, 2020), available
at https://www.mass.gov/news/doc-meets-universal-covid-19-testing-goal.
306
     AP News, Mass testing at N.C. prison reveals 30 more COVID-19 cases, AP NEWS (June 1, 2020),
https://apnews.com/a84761282089cb9c457b3d94d1bcd346.
307
    St. John Barned-Smith, Harris County Sheriff’s Office expands COVID-19 testing for jail inmates, HOUSTON
CHRONICLE (May 19, 2020), https://www.houstonchronicle.com/news/houston-texas/houston/article/Harris-County-
Sheriff-s-Office-expands-COVID-19-15281852.php.
308
    Press Release, Philadelphia Dep’t of Prisons, Philadelphia Department of Prisons Announces Plans to Enter Yellow
Phase (June 5, 2020), available at https://www.phila.gov/2020-06-05-philadelphia-department-of-prisons-announces-
plans-to-enter-yellow-phase/.
309
    WDSU Digital Team, Majority of COVID-19 cases in Louisiana prisons that mass test are asymptomatic, WDSU
(May 22, 2020), https://www.wdsu.com/article/majority-of-covid-19-cases-in-louisiana-prisons-that-mass-test-are-
asymptomatic/32634504.
310
    Janet McConnaughey, Most women in 1 Louisiana prison dorm have COVID-19, ASSOCIATED PRESS (May 6,
2020), https://apnews.com/f31d0a19272193a0f461eb96e5c3d23d.
311
    WDSU Digital Team, supra note 309.
312
    Id.

                                                        43
        Case 3:20-cv-00293-JWD-EWD                      Document 77          06/10/20 Page 48 of 89




commenced a “voluntary universal testing” program as well.313 The need for mass testing in prison

settings has been repeatedly recognized in federal courts.314

         142.     Defendants have admitted that OJJ has the means to implement a universal testing

strategy through its contract with Wellpath.315

         143.     In neglecting to do so, Defendants have relied on the CDC’s March 23 Interim

Guidance.316 But, while much has been learned about COVID-19 since March 23, this CDC

Interim Guidance has not been updated. Rather, the CDC has issued additional, separate guidance

on matters related to testing and treatment of individuals in congregate care settings.317 As Dr.

Franco-Paredes explained, comparatively little was known about the coronavirus on March 23, so

the CDC Interim Guidance was based largely on influenza pandemic preparedness.318 As such, the

CDC Interim Guidance is outdated and inappropriate for COVID-19, because influenza is

transmitted primarily by symptomatic carriers, and in that respect, differs considerably from

COVID-19.319 Moreover, as Dr. Maraynes explained, tests were not widely available in late

March, and the testing guidelines in her emergency room became much broader in April, when

tests became readily available.320




313
    Nicholas Chrastil, Oakdale federal prison resumes and expands COVID-19 testing, THE LENS (May 18, 2020),
https://thelensnola.org/2020/05/18/oakdale-federal-prison-resumes-and-expands-covid-19-testing/.
314
    See, e.g., Savino v. Souza, No. 20-10617-WGY, 2020 U.S. Dist. LEXIS 83371, at *32 (D. Mass. May 12, 2020)
(“[A]ll immigration detainees at Bristol County House of Correction and staff who come into contact with them must
be tested for COVID-19.”); see also Mays v. Dart, No. 20 C 2134, 2020 U.S. Dist. LEXIS 62326, at *46 (N.D. Ill.
Apr. 9, 2020) (ordering the sheriff to test all symptomatic inmates and inmates exposed to the coronavirus, as well as
to consider new detainees in promulgating a testing policy); Cameron v. Bouchard, No. 20-10949, 2020 U.S. Dist.
LEXIS 89083, at *79 (E.D. Mich. May 21, 2020) (ruling that prison must immediately test those with known
symptoms, and create a plan to test all individuals in housing units and those who interact with individuals with access
to housing units); Costa v. Bazron, No. 19-3185, 2020 U.S. Dist. LEXIS 73944, at *30 (D.D.C. Apr. 25, 2020)
(requiring a public psychiatric facility to test symptomatic patients when testing supplies are available).
315
    Dandridge Testimony, June 4 Hearing Tr. Part 2 at 46:20-47:15, 51:6-12.
316
    See Pls.’ Ex. 27.
317
    See, e.g., Pls.’ Ex. 35.
318
    Franco-Paredes Testimony, June 3 Hearing Tr. Part 1 at 184:2-20.
319
    Id.
320
    Maraynes Testimony, June 3 Hearing Tr. Part 1 at 119:1-4.

                                                          44
       Case 3:20-cv-00293-JWD-EWD                    Document 77          06/10/20 Page 49 of 89




        144.     On May 3—over a month ago—the CDC published guidelines for testing that

clarified that, while people with symptoms are “high priority” for testing, people without symptoms

are also a priority when there has been “known exposure to an individual who has tested positive”

or “the occurrence of . . . transmission within a specific setting/facility.”321 The CDC further states,

“Another population in which to prioritize testing of minimally symptomatic and even

asymptomatic persons are long-term care facility residents, especially in facilities where one or

more other residents have been diagnosed with symptomatic or asymptomatic COVID-19.”322

This more up-to-date CDC guidance explicitly contemplates the circumstances under which

children are living in OJJ facilities and the risk (or, more likely, fact) of their exposure to COVID-

19.

        145.     In short, there is “always a risk…until there [are] no cases,” which can only be

determined through widespread testing.323

                 ii.      Depopulation

        146.     Depopulation is recommended by both Dr. Maraynes and Dr. Franco-Paredes as a

means of mitigating the transmission of COVID-19 in OJJ’s secure care facilities.324 Mr. Schiraldi

similarly stated that one of the first actions he would take in preparing a juvenile justice facility

for a pandemic is appointing someone to focus on “moving the kids out and sort of updating their

release plans” and “looking at the populations that seem viable for release” to reduce the

population in the facilities.325



321
    Pls.’ Ex. 35.
322
    Id. (emphases added).
323
    Franco-Paredes Testimony, June 3 Hearing Tr. Part 2 at 32:11–13.
324
    Maraynes Testimony, June 3 Hearing Tr. Part 1 at 133:16-19 (“I would decrease crowding. I would send anybody
home who didn’t really need to be there.”); Franco-Paredes Testimony, June 3 Hearing Tr. Part 1 at 183:20-25 (“The
only way to achieve meaningful social distancing is by temporary reductions in the population and I think that’s
something that is…now well accepted.”).
325
    Schiraldi Testimony, June 3 Hearing Tr. Part 2 at 93:6-8.

                                                       45
        Case 3:20-cv-00293-JWD-EWD                   Document 77          06/10/20 Page 50 of 89




        147.     Population reduction is a vital tool in any effective COVID-19 response because it

mitigates the issues caused by staffing shortages and allows for more effective social distancing

and quarantining without reliance on isolation, while at the same time permitting the facility to

maintain its rehabilitative purpose for those children who remain.326

        148.     Other jurisdictions, including New York and Washington, D.C., reduced their

juvenile populations substantially in anticipation of a potential outbreak.327

        149.     As discussed above, OJJ itself has actually identified—but entirely failed to

implement—potentially effective strategies for population reduction that could protect individual

children and protect against the spread of the virus.328 In fact, at the same time that OJJ declined

to implement its own population reduction plan, Louisiana became one of the nation’s leading

hotspots of outbreaks in juvenile facilities, with 28 out of 30 children tested being positive.329

        150.     The children do not have enough space in the dormitory to comply with social

distancing guidelines,330 and they sleep in bunk beds, placing them well within six feet of each

other each night.331 Moreover, while OJJ staff try to distance themselves from the children, they

nevertheless routinely come within six feet of the children in the course of carrying out their job

duties.332




326
    Id. at 94:19-96:6; June 4 Hearing Tr. Part 1 at 4:24-5:12.
327
    Schiraldi Testimony, June 3 Hearing Tr. Part 2 at 96:10-97:4.
328
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 21:23-23:24, 75:6-77:10.
329
    Schiraldi Testimony, June 5 Hearing Tr. at 54:3-20.
330
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 50:2-7.
331
    Id. at 67:9; Maraynes Testimony, June 3 Hearing Tr. Part 1 at 133:20-24 (“Q: If kids sleep in bunk beds…is it
likely that one kid can spread the disease to the other kid just by going to sleep? A: Yeah, sure. You can cough or
sneeze or snore in your sleep, yeah.”).
332
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 50:11-23.

                                                        46
        Case 3:20-cv-00293-JWD-EWD                      Document 77           06/10/20 Page 51 of 89




         151.     As discussed supra in Section III.B.ii, OJJ has the authority to determine the

appropriate placement for a child in its custody,333 and the law requires OJJ to “periodically” assess

whether a child is in the “least restrictive placement most appropriate to their needs and consistent

with the circumstances of the case and the protections of the best interests of society and the safety

of the public within the state.”334 In fact, OJJ has existing and continuously updated release plans

for each child in custody, which could facilitate the implementation of a population reduction

strategy.335

         152.     Furlough is one tool OJJ could easily use to reduce the population in its secure care

facilities. OJJ has the sole authority to initiate the furlough process, and it has the ability to

recommend furloughs of expanded duration. Allowing children to leave the secure care facilities

on furlough would not remove them from OJJ custody.336 There is no pandemic-related reason that

OJJ cannot recommence its now-suspended furlough program, especially since some children who

were eligible for furlough in March were already in the process of having their furloughs reviewed

by the juvenile court or had already been approved prior to the pandemic.337 Moreover, some

elements of release planning, such as home visits, could be done remotely under pandemic

circumstances; other steps may be unnecessary under the circumstances because they have been

conducted previously or there are other ways to assess the safety of the home.338




333
    La Ch. Code Article 908 (“Notwithstanding any other provisions of law to the contrary, the Department of Public
Safety and Corrections, office of juvenile justice, shall have sole authority over the placement, care, treatment, or any
other considerations deemed necessary from the resources that are available for children judicially committed to the
department.”); La. Rev. Stat. § 15:901(D)(1) (“Upon commitment to the Department of Public Safety and Corrections,
the department shall have sole custody of the child and, except as provided for in Children’s Code Article 897.1, shall
determine the child’s placement, care, and treatment, and the expenditures to be made therefor, through appropriate
examinations, tests, or evaluations conducted under the supervision of the department.”).
334
    La. Rev. Stat. § 15:902.3.
335
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 24:1-25:22; June 5 Hearing Tr. at 52:24-54:1.
336
    La. Rev. Stat. § 15:908(A).
337
    Dkt. 51, Stipulated Facts at ¶ 64.
338
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 75:11-79:3.

                                                          47
        Case 3:20-cv-00293-JWD-EWD                      Document 77          06/10/20 Page 52 of 89




         153.     Step down to home placement is another depopulation tool that OJJ could employ.

OJJ has the authority to place children in their homes under supervision.339 OJJ has the ability to

step children down from secure care without any court action, and even without notification.340

Placement at home under supervision is not release; children whom OJJ has placed at home remain

in OJJ custody.341

         154.     Early release—through petition to the juvenile courts for modification of

disposition342—is yet another depopulation tool available to OJJ. Seven children, including I.B.,

have less than 60 days remaining on their dispositions, and forty children have less than 180 days

remaining on their dispositions.343

                  iii.     Protecting the Medically Vulnerable

         155.     Dr. Franco-Paredes recommends “protecting those that are medically vulnerable to

develop more severe disease” as part of a comprehensive COVID-19 response in OJJ’s secure care

facilities.344

         156.     It is undisputed that there are medically vulnerable children in OJJ’s secure care

facilities. Indeed, OJJ maintains a “Chronic Care List” of children in the four secure care facilities

with pre-existing medical condition requiring the ongoing care and supervision of a physician.345



339
    Louisiana law provides that “community placement services339 shall have authority and responsibilities for children
adjudicated delinquent or in need of supervision, including…[t]o place children in the setting most appropriate to their
needs.” La. Rev. Stat. § 15:901(G)(1). Home confinement is referred to in the Children’s Code as “custody.” La Ch.
Code Article 886(D). And children on furlough are still in OJJ custody: “A temporary furlough as provided herein is
not to be considered a release from commitment and does not affect the jurisdiction of the juvenile court or the
authority of the department as to the children granted a temporary furlough.” La. Rev. Stat. § 15:908.
340
    The only exception is children adjudicated under Article 897.1 of the Children’s Code.
341
    Home confinement is referred to in the Children’s Code as “custody.” La Ch. Code Article 886(D). Furthermore,
children on furlough are still in OJJ custody: “A temporary furlough as provided herein is not to be considered a
release from commitment and does not affect the jurisdiction of the juvenile court or the authority of the department
as to the children granted a temporary furlough.” La. Rev. Stat. § 15:908.
342
    La Ch. Code Article 911.
343
    Dkt. 51, Stipulated Facts at ¶¶ 54, 59; Pls.’ Ex. 4, A.B. Decl. at ¶ 3 (I.B.’s release date is July 27, 2020).
344
    Franco-Paredes Testimony, June 3 Hearing Tr. Part 1 at 185:13-14.
345
    Dkt. 51, Stipulated Facts at ¶ 68.

                                                          48
       Case 3:20-cv-00293-JWD-EWD                    Document 77   06/10/20 Page 53 of 89




As of May 22, 2020, that list had only seventeen names.346 The list does not include “obesity” as

a chronic care condition, despite obesity being recognized as a condition that can lead to worse

COVID-19 outcomes.347 Dr. Maraynes testified that the shortness of the list surprised her, given

the general health of children in Louisiana.348 Only five children on the Chronic Care List were

stepped down or transferred in response to the pandemic.349

        157.     The second child on the Chronic Care List—T.F.—has a condition called IgA

Nephropathy (as well as Hypertension).350 His condition is also known as Berger’s Disease.351 It

is an autoimmune disease affecting the kidneys that can cause chronic inflammation, affecting the

kidneys’ ability to filter blood, and resulting in poor kidney function as compared to a healthier

child.352 Children with Berger’s Disease usually have courses of chronic steroids, as well as anti-

hypertension medication.353 T.F. was finally taken to Children’s Hospital in New Orleans

(“CHNO”) just recently—after a year of missing his routine appointments—and his mother was

not provided any information as to whether that appointment was routine or an emergency, or

whether he was experiencing symptoms of COVID-19.354 All non-essential medical appointments

have been postponed during the COVID-19 pandemic.355 T.F. was driven four hours from SCY

Columbia to CHNO—close to where his mother lives—and then driven four hours back to SCY

Monroe for medical isolation.356 Berger’s Disease puts T.F. at increased risk if he contracts




346
    Pls.’ Ex. 20, Chronic Care List.
347
    Maraynes Testimony, June 3 Hearing Tr. Part 1 at 123:21-24.
348
    Id. at 123:21-24.
349
    Bickham Testimony, June 4 Hearing Tr. Part 2 at 191:4-6.
350
    Pls.’ Ex. 20, Chronic Care List.
351
    Maraynes Testimony, June 3 Hearing Tr. Part 1 at 124:10-11.
352
    Id. at 124:13-18.
353
    Id. at 124:19-24.
354
    Id. at 125:3-14.
355
    Dkt. 51, Stipulated Facts at ¶ 75.
356
    Maraynes Testimony, June 3 Hearing Tr. Part 1 at 125:16-20.

                                                       49
       Case 3:20-cv-00293-JWD-EWD                    Document 77         06/10/20 Page 54 of 89




COVID-19.357 T.F. should be tested for COVID-19 given his potential exposure to the disease at

CHNO. His respiratory status, any onset of cough, shortness of breath, chest pain, hydration status,

and fever curve should all be monitored.358 If he were developing a fever, that could put him at a

risk for dehydration, sepsis, shock, or—later on—the onset of PIMS.359

                 iv.      Virtual Programming

        158.     Mr. Schiraldi emphasized the importance of “continuity of programming as much

as possible” as part of a juvenile facility’s COVID-19 plan.360

        159.     Maintenance of rehabilitative programming during pandemic circumstances is

essential both to meeting the juvenile justice system’s rehabilitative aims and to providing the

structure needed to minimize potential harmful effects of incarceration, including harsh discipline

tactics such as use of pepper spray.361 Lack of programming and structure, as reflected in the

sample schedule provided by OJJ and described by D.M.,362 would be expected to lead to an

increase in the number of fights, use of restraints and other harsh discipline tactics, and amount of

room confinement—practices that are damaging to children and further undercut the rehabilitative

purpose of the juvenile justice system.363

        160.     Lack of programming and structure also take a toll on the mental health and

emotional state of the children in confinement. D.M. testified that the greatly increased idle time

has caused considerable boredom, which has aggravated and caused him a severe amount of




357
    Id. at 124:25-125:2.
358
    Id. at 125:10-20.
359
    Id. at 125:20-23.
360
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 7:6-10.
361
    Id. at 8:18-10:11.
362
    Pls.’ Ex. 60, SCY Daily Dorm Schedule; D.M. Testimony, June 3 Hearing Tr. Part 1 at 43:1-45:18.
363
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 38:6-20.

                                                       50
        Case 3:20-cv-00293-JWD-EWD                        Document 77           06/10/20 Page 55 of 89




stress.364 D.M.’s mother, J.P., echoed those sentiments: She notes that he “gets to the point of not

caring anymore” and that she has “seen a big difference in him since COVID-19 started.”365 As of

late, D.M. has been extremely angry and depressed.366 D.M.’s mother is concerned about his

mental health, and worried what could happen in an environment so confined and lacking in

stimulation for such a prolonged period.367

         161.      But the continuation of robust programming during the pandemic cannot be at the

expense of health and safety precautions. Social distancing is necessary to minimize

transmission.368

         162.      Many jurisdictions have successfully maintained rehabilitative programming

during the COVID-19 pandemic using techniques such as continuing live education with adequate

safety precautions, or providing technology for remote instruction, therapy, or other

programming.369

                   v.       No Solitary Confinement as Medical Isolation

         163.      Mr. Schiraldi raised a specific concern regarding OJJ’s use of solitary confinement

as medical isolation. He clarified that “isolation and solitary confinement are very different in the

juvenile and adult contexts,” explaining that “room confinement” for children is “measured in

hours,” not days.370 Room confinement has “very defined and measurable negative impacts” on



364
    D.M. Testimony, June 3 Hearing Tr. Part 1 at 49:9-15 (“It’s kind of just stressful because there’s not a whole lot
you can really do. It puts a lot of stress on you. Kind of like a little aggravated because you’re bored. Bored, aggravated.
Bored, aggravated, stressed. That’s really kind of about it.”).
365
    J.P. Testimony, June 3 Hearing Tr. Part 1 at 89:13, 89:19.
366
    Id. at 88:16-89:14 (“I’ve seen a lot of anger, an extreme amount of anger, more-so than ever. When he gets on the
phone with us there’s been numerous occasions where he has vented. He’s vented about how they treat him like a dog.
He can’t do anything. He’s bored. He’s not going to school—well, he’s not going to trade. He’s just—just very
angry”).
367
    Id. at 89:14-18.
368
    See, e.g., How to Protect Yourself and Others, CDC, https://www.cdc.gov/coronavirus/2019-ncov/prevent-getting-
sick/prevention.html (last visited June 10, 2020).
369
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 10:19-11:18.
370
    Schiraldi Testimony, June 5 Hearing Tr. at 54:24-55:4.

                                                            51
        Case 3:20-cv-00293-JWD-EWD                   Document 77             06/10/20 Page 56 of 89




children, including “negative public safety consequences.”371 Even 48 hours or 72 hours in solitary

confinement can be harmful to children, and the suicide risk is especially high in the earliest days

of solitary confinement.372

        164.     Under OJJ policy, children who may have been exposed to COVID-19 are placed

in medical isolation or quarantine despite the availability of tests that could establish whether they

are COVID-19 positive, demonstrating a disregard for the risks posed to children of prolonged

isolation.373

                 vi.      Oversight and Accountability

        165.     Mr. Schiraldi emphasized the importance of “central office collection of data and

quality assurance” during the pandemic.374 He stated that OJJ’s COVID-19 response “needs to be

very data driven” and that there need to be “independent ways of checking on statements made by

staff.”375

        166.     Ms. Dandridge, for example, did not visit any of the facilities between late February

and May 19376 and therefore lacks firsthand knowledge of whether staff have adhered to PPE

protocols in accordance with OJJ guidelines, whether staff evaluate children for COVID-19

symptoms in accordance with OJJ guidelines, and whether OJJ dorms are kept clean to mitigate

the spread of infection.377

        167.     As discussed above, Mr. Bickham has visited just two of the four OJJ secure care

facilities since he stepped in as Interim Director. Moreover, despite serving at the very top of OJJ,




371
    Id. at 55:7-10.
372
    Id. at 65:11-21.
373
    Id. at 54:24-56:4.
374
    Id. at 49:7-12.
375
    Id. at 51:16-23.
376
    Dandridge Testimony, June 4 Hearing Tr. Part 2 at 39:24-40:1, 73:4-16.
377
    Id. at 40:8-41:11.

                                                        52
        Case 3:20-cv-00293-JWD-EWD                     Document 77           06/10/20 Page 57 of 89




Mr. Bickham testified that he has not “had time to dig off into the weeds of [OJJ’s] policies.”378

Mr. Bickham testified further than he generally “defer[s] to Ms. Dandridge” on OJJ’s COVID-19

response.379

         G.       Plaintiffs’ Efforts to Exhaust Administrative Remedies

         168.     On May 6, 2020, I.B. filed five separate ARPs based on separate complaints related

to his incarceration during the pandemic.380 The ARP Coordinator received all five ARPs and

responded to them on May 14.381 Though neither I.B. nor his parents nor his counsel has received

these responses, as indicated on the forms themselves, I.B. has proceeded to step two in the OJJ

grievance process.382

         169.     The Louisiana Administrative Code explicitly allows for attorneys to file ARPs on

behalf of youth.383 On May 8, 2020, Nishi Kumar called SCY Monroe to determine whom to send

a Third-Party emergency grievance to via email on behalf of I.B. 384 SCY Monroe staff provided

her with the interim facility director’s email address.385 Based on this information, Ms. Kumar

filed a Third-Party emergency grievance on behalf of I.B. on May 8, at 4:40 pm.386 I.B.’s

emergency ARP makes several complaints involving his exposure to COVID, OJJ’S denial of

education and rehabilitation and access to his parents and family.387 The grievance included a

declaration under penalty of perjury by Counsel for Plaintiffs that counsel represented the parents




378
    Bickham Testimony, June 5 hearing Tr. at 24:15-20.
379
    Id. at 36:9-14.
380
    Pls.’ Ex. 24, I.B. ARP Forms.
381
    Id. See also Herbert Testimony, June 4 Hearing Tr. at 138:7-21 (testifying that the signature of Regional Director
for the Northern Region Orlando Davis appears on I.B.’s grievances).
382
    See Defs.’ Ex. 24, OJJ ARP Policies and Procedures, at 8-9 (OJJ Policy No. B.5.3 at § VII.G).
383
    La. Admin. Code tit. 22 § 713(F)(4).
384
    Pls.’ Ex. 11, Kumar Decl. at ¶ 2.
385
    Id.
386
    Id. at ¶ 3; Pls.’ Ex. 45, Woods Aff. at 39 (noting that Mr. Kumar represents I.B.’s parents and signs and files the
ARP on I.B.’s behalf); id. at 40 (Third Party Approval Form on behalf of I.B.).
387
    Pls.’ Ex. 45, Woods Aff. at 37-38.

                                                          53
        Case 3:20-cv-00293-JWD-EWD                     Document 77           06/10/20 Page 58 of 89




of I.B.388 Ms. Herbert testified at the TRO hearing that she received I.B.’s ARP and sent it to legal

services.389

         170.     Neither I.B. nor his parents nor his counsel received an initial response to or final

decision on the emergency ARPs within either 48 hours or 5 days, as mandated by OJJ’s grievance

policy.390

         171.     On May 9, 2020, Nishi Kumar called both BCCY and ACY to determine whom to

send a Third-Party emergency grievance to via email.391 ACY staff provided Ms. Kumar with the

facility director’s email address, while BCCY staff told her that they could not release that

information over the phone.392 Based on this direction, Ms. Kumar emailed Third-Party emergency

grievances on behalf of J.H. to the facility director of ACY and to Yamena Thompson, deputy

director, and Shannon Matthews, whom counsel knew to be the facility director at BCCY, on May

9, 2020, at 5:34 pm and 5:37 pm.393 The grievance included a declaration under penalty of perjury

by Counsel for Plaintiffs that counsel represented the parent of J.H.394

         172.     Neither J.H. nor his parent nor his counsel received an initial response to or final

decision on the emergency ARPs within 48 hours or 5 days, as mandated by OJJ’s grievance

policy.395


388
    Dkt. 51, Stipulated Facts at ¶ 86. A Third-Party Acknowledgment/Approval Form was attached to the grievance.
All in-person visitation at OJJ’s secure care facilities has been suspended since March 16, 2020. Id. at ¶ 69. In the
location that called for the Youth’s signature, the form contained the electronic signature of Counsel for Plaintiffs
followed by the type-written statement “on behalf of [I.B.].” The abovementioned declaration stated that I.B.’s parents
authorized counsel to sign on I.B.’s behalf. Dkt. 51, Stipulated Facts at ¶ 87.
389
    Herbert Testimony, June 4 Hearing Tr. Part 2 at 142:9-23.
390
    Defs.’ Ex. 24, OJJ ARP Policies and Procedures, at 9 (OJJ Policy No. B.D.3 at § VII.I).
391
    Pls.’ Ex. 11, Kumar Decl. at ¶ 5.
392
    Id.
393
    Id. at ¶ 6; Pls.’ Ex. 26, J.H. Emergency ARP Application.
394
    Dkt. 51, Stipulated Facts at ¶ 89. A Third-Party Acknowledgment/Approval Form was attached to the grievance.
All in-person visitation at OJJ’s secure care facilities has been suspended since March 16, 2020. Id. at ¶ 69. In the
location that called for the Youth’s signature, the form contained the electronic signature of Counsel for Plaintiffs
followed by the type-written statement “on behalf of [J.H.].” The abovementioned declaration stated that J.H.’s parent
authorized counsel to sign on J.H.’s behalf. Dkt. 51, Stipulated Facts at ¶ 90.
395
    Defs.’ Ex. 24, OJJ ARP Policies and Procedures, at 9 (OJJ Policy No. B.D.3 at § VII.I).

                                                         54
        Case 3:20-cv-00293-JWD-EWD                    Document 77          06/10/20 Page 59 of 89




        173.     The most recent report by the Legislative Auditor found that approximately 19

percent of youth grievances were not addressed within even the standard timeframes set in OJJ

policy.396

IV.     Proposed Conclusions of Law

        A.       Plaintiffs Satisfied the Requirements of the Prison Litigation Reform Act

        174.     To comply with the Prison Litigation Reform Act, (“PLRA”), a grievance must

“reasonably indicate a problem” and give officials “fair notice” of that problem.397 When an

emergency grievance procedure exists and the grievance protocol does not direct prisoners that

they must also file a regular, non-emergency grievance, the grievance is exhausted once the

timeline for the emergency procedure is complete.398 Moreover, in cases involving juveniles

confined to secure care facilities, courts have interpreted grievance procedures generously to avoid

findings of non-exhaustion,399 and none of the law on grievances contemplates the appropriate

standards during a pandemic.400 Finally, Defendants’ direction that Plaintiffs email their ARPs to

the facility directors, contrary to the plain wording of their grievance rules (and the fact that the

identities and contact information for the facility ARP coordinators is not available) makes that

process unavailable,401 and it bars Defendants from arguing that Plaintiffs’ actions based on that

advice do not constitute exhaustion.402


396
    Pls.’ Ex. 30 at 17 (“According to OJJ policy, facilities have 30 days to address youth grievances. We found that
54.1% were up to 14 days late, 20.7% were 15 to 30 days late, and 25.2% were more than 30 days late.”).
397
    Johnson v. Johnson, 385 F.3d 503, 518-19 (5th Cir. 2004).
398
    See Edwards v. DeShields, 211 Fed. App’x 256, 257 (5th Cir. 2006); see also Gates v. Cook, 376 F.3d 323, 331-
32 (5th Cir. 2004).
399
    See Lewis v. Gagne, 281 F. Supp. 2d 429, 433-35 (N.D.N.Y. 2003) (holding that a mother had made sufficient
“reasonable efforts” to exhaust, without explicitly commenting on the juvenile’s own status); see also Troy D. v.
Mickens, 806 F. Supp. 2d 758, 768-69 (D.N.J. 2011) (holding ombudsman procedure was exhausted by an attorney’s
letter to juvenile institution superintendent); Moore v. Louisiana Dept. of Public Safety and Corrections, 2002 WL
1791996, at *4 (E.D. La., Aug. 5, 2002) (declining to enforce 30-day time limit; declaring 30-day delay in filing
complaint “not unreasonable” given that the plaintiff was a juvenile in state custody).
400
    Cf. Fletcher v. Menard Corr. Ctr., 623 F.3d 1171, 1173 (7th Cir. 2010).
401
    See Dillon v. Rogers, 596 F.3d 260, 268 (5th Cir. 2010).
402
    See Wright v. Hollingsworth, 260 F.3d 357, 358 n.2 (5th Cir. 2001).

                                                        55
       Case 3:20-cv-00293-JWD-EWD                    Document 77          06/10/20 Page 60 of 89




        175.     Counsel for both I.B. and J.H. filed emergency ARPs pursuant to the direction

received from staff at ACY and SCY at Monroe. Those staff directed that the ARPs should be filed

via email to the facility directors. While OJJ’s policy on emergency ARPs (or on attorney or Third-

Party ARPs) does not indicate to whom an ARPs should be given to be properly filed, it notes that

the ARP Coordinator “shall immediately forward the ARP…to the Facility Director, Regional

Director, and IS.”403 At least one facility director confirmed that she received the emergency ARP

and sent it to legal services, and that grievance was not responded to within the timeline for

emergency—or even non-emergency—grievances.404

        176.     Similarly, the rules on non-emergency ARPs do not direct to whom an ARP should

be given to be properly filed.405 Rather, they reference the ARP Coordinator as the person who

should “screen” the ARP, and they state that an ARP should be placed in the “ARP Box” from

which they are collected “on a daily basis” by OJJ staff.406 To this end, an ARP is considered

“filed” upon receipt by the ARP Coordinator.407 When filed on a weekday, the rules presume this

will occur on the same days as placement in the ARP Box.408

        177.     Both Plaintiffs properly exhausted their grievances according to the facilities’

internal rules and the PLRA. Both I.B. and J.H. filed emergency grievances.409 Defendants did not

respond to the emergency grievances within the 48-hour and five-day time frame prescribed by

the OJJ”s policy.410



403
    Defs.’ Ex. 24, OJJ ARP Policies and Procedures, at 9 (OJJ Policy No. B.D.3 at § VII.I); see also Pls.’ Ex. 45,
Woods Aff. at 18 (OJJ ARP Instructions Booklet) (“[ARP] means that you write to the Facility Director and the
Facility Director will have someone try to fix your problem.”).
404
    See Section III.G, supra.
405
    Defs.’ Ex. 24, OJJ ARP Policies and Procedures, at 6-8 (§§ VII.F, VII.G).
406
    Id. at 6 (§ VII.F.3); id. at 3 (§ VII.B).
407
    Id. at 4 (§ VII.D.4).
408
    Id. (Compare § VII.B with § VII.D.4.b).
409
    Id. at 7 (§ VII.I).
410
    See Section III.G, supra.

                                                       56
        Case 3:20-cv-00293-JWD-EWD                      Document 77          06/10/20 Page 61 of 89




         178.     The law governing a situation where a prison does not reply within the time frames

imposed by the prison’s grievance rules holds that a prisoner may move to the next step in the

grievance process.411 If, however, the prison fails to answer the final step in the grievance process

within the timeline, the PLRA allows the prisoner to file their complaint in court.412 That is the

case here where there is not a second step to the emergency grievance procedure.413 Thus, the

person’s grievances are properly exhausted (and they may file their complaint in court) when the

time frame for responding to it has expired.

         179.     Even if the emergency grievances were submitted to the wrong recipients,

Defendants are judicially estopped from arguing that Plaintiffs’ ARPs are not properly filed

because the filing did not conform to the OJJ’s grievance policy. Since the attorney who filed the

ARPs relied on advice from OJJ staff, the OJJ Defendants cannot benefit from their illegal advice

and argue that Plaintiffs did not follow OJJ’s rules.

         180.     The PLRA’s exhaustion requirement is subject to equitable estoppel.414 Estoppel

applies where prison personnel provide inaccurate information about the grievance process.415

         181.     In short, “[g]iven that Defendants assert failure to exhaust based upon

misinformation they themselves supplied, and upon which Plaintiffs reasonably relied, that defense

should be equitably estopped.”416



411
    Wilson v. Epps, 776 F.3d 296, 301 (5th Cir. 2015).
412
    Wilson, 776 F.3d at 301; Edwards, 211 Fed. App’x. at 257; see also Gates, 376 F.3d at 331–32.
413
    OJJ ARP Policies and Procedures, at 7 (§ VII.I).
414
    Wright v. Hollingsworth, 260 F.3d 357, 358 n.2 (5th Cir. 2001); Wendell v. Asher, 162 F.3d 887, 890 (5th Cir.
1998) (stating that the exhaustion requirement may be subject to certain defenses such as waiver, estoppel, or equitable
tolling). See also Carson v. Dynegy, Inc., 344 F.3d 446, 453 (5th Cir. 2003) (enunciating the four elements for
equitable estoppel).
415
    See Tweed v. Schuetzle, No. 1:06-cv-032, 2007 WL 2050782, at *8 (D.N.D., July 12, 2007) (officials might be
estopped from claiming plaintiffs should have completed the grievance process where they had advised plaintiffs that
was not the correct procedure); Heath v. Saddlemire, No. 9:96-CV-1998 (FJS/RF), 2002 WL 31242204, at *5
(N.D.N.Y., Oct. 7, 2002) (holding that reliance on officials’ representations as to proper procedure estops prison
officials from claiming non-exhaustion as to prisoner who followed the representations).
416
    Dkt. 31, Pls.’ TRO Reply at 4 (emphasis added).

                                                          57
        Case 3:20-cv-00293-JWD-EWD                      Document 77          06/10/20 Page 62 of 89




         182.     Moreover, to the extent that counsel and Plaintiffs were given information by

Defendants about filing the ARP that derogated from OJJ’s policies on filing such grievances, and

because counsel and Plaintiffs could not comply with OJJ’s policies without provision of

information, the internal grievance procedures for emergency ARPs were unavailable according

to the PLRA.417

         183.     To the extent Defendants maintain that the Third-Party Acknowledgment form is

necessary for an attorney to file an emergency ARP on behalf of a child, there is an additional

reason the grievance process was unavailable to Plaintiffs. Counsel signed the third-party

acknowledgement form on behalf of the minor Plaintiffs, as authorized by the minors’ parent or

parents, and which is within those parents’ broad parental authority.418 OJJ’s position is that the

youth themselves must sign their forms.419 However, OJJ suspended all in-person visitation on

March 16, 2020.420 Therefore, to the extent OJJ prohibits counsel from having an in-person

meeting to facilitate a signature on a form, the Third-Party grievance procedure is unavailable.421

         184.     Finally, the Court may pretermit this issue until after the issue is fully played out in

discovery. The PLRA’s exhaustion requirement is not jurisdictional.422 Therefore, the Court may

reach the merits before addressing the exhaustion argument and deal with the issue at summary

judgment.423



417
    See Dillon v. Rogers, 596 F.3d 260, 268 (5th Cir. 2010) (An official giving wrong information on the ARP
procedure can make that process ‘unavailable.’); see also Hardy v. Shaikh, No. 19-1929, 2020 WL 2551046 (3d Cir.
May 20, 2020); Brown v. Croak, 312 F.3d 109, 112 (3d Cir. 2002) (remedies are unavailable when a prisoner relies
“to his detriment on the defendants’ erroneous or misleading instructions.”). See also Miller v. Norris, 247 F. 3d 736,
740 (8th Cir. 2001) (“[A] remedy that prison officials prevent a prisoner from ‘utilizing’ is not an ‘available’ remedy”
under the PLRA). Accord. Custis v. Davis, 851 F.3d 358, 360, 363 (4th Cir. 2017) (dictum).
418
    See La. Civ. Code Ann. arts. 222-223, 232-233.
419
    OJJ Policy No. B.5.3, at 7 (§ VII.F.4).
420
    Dkt. 51, Stipulated Facts at ¶ 69.
421
    See supra note 417.
422
    Woodford v. Ngo, 548 U.S. 81, 101 (2006).
423
    Douglas v. Anderson, CIVIL ACTION 15-445-JJB-RLB, 2017 WL 4052158, at *2 (M.D. La. Sept. 13, 2017);
Nelson v. Abbett, No. 3:10-CV-1076-WKW, 2013 WL 5493410, at *7 (M.D. Ala. Sept. 30, 2013).

                                                          58
        Case 3:20-cv-00293-JWD-EWD                      Document 77          06/10/20 Page 63 of 89




         B.       Class-Wide Emergency Relief Is Appropriate

         185.     This Court “need not resolve [P]laintiffs’ class certification motion before issuing

preliminary injunctive relief” on a class-wide basis because the Court has “general equity powers

before deciding the class certification motion.”424 Nevertheless, Federal Rule of Civil Procedure

23(b)(2) “does not restrict class certification to instances when final injunctive relief issues” and

permits certification of a conditional class for the purpose of granting preliminary injunctive

relief.425

         186.     As set forth more fully in Plaintiffs’ Motion for Class Certification filed on June 2

(Dkt. 60-1), the proposed Class satisfies the requirements of Federal Rule of Civil Procedure 23.426

The Class is sufficiently numerous, as approximately 220 children are currently confined in OJJ’s

four secure care facilities.427 All Class Members share common questions of law and fact

“amenable to a common answer” because all class claims arise out of Defendants’ inadequate,

dangerous, and unconstitutional statewide COVID-19 response (or lack thereof).428 Named

Plaintiffs are typical of the proposed Class: they are members of the Class, have suffered and will

suffer the same injuries as the proposed Class Members, and seek relief that will benefit the Class




424
    Carranza v. Reams, No. 20-cv-00977-PAB, 2020 U.S. Dist. LEXIS 82299, at *18 n.6 (D. Colo. May 11, 2020);
see also McWaters v. FEMA, 408 F. Supp. 2d 221, 236 (E.D. La. 2005) (issuing an injunction applying to the putative
class where “plaintiffs [had] a substantial likelihood of success in establishing the requisites for certification of
numerosity, typicality, commonality, and that the class representatives will fairly and adequately protect the interests
of the parties”); Mays v. Dart, No. 20 C 2134, 2020 U.S. Dist. LEXIS 62326, at *5 (N.D. Ill. Apr. 9, 2020); Al Otro
Lado v. Wolf, 952 F.3d 999, 1005 n.4 (9th Cir. 2020); Gooch v. Life Inv’rs Ins. Co. of Am., 672 F.3d 402, 433 (6th
Cir. 2012) (“[T]here is nothing improper about a preliminary injunction preceding a ruling on class
certification.”); Howe v. Varity Corp., 896 F.2d 1107, 1112 (8th Cir. 1990).
425
    Meyer v. Portfolio Recovery Assocs., LLC, 707 F.3d 1036, 1043 (9th Cir. 2012).
426
    Lewis v. Cain, 324 F.R.D. 159 (M.D. La. 2018)
427
    In re Nissan Radiator/Transmission Cooler Litigation, 2013 WL 4080946, at *18 (S.D.N.Y. May 30, 2013) (noting
that courts have found numerosity satisfied by classes composed of forty or more members).
428
    Jones v. Gusman, 296 F.R.D. 416, 466 (E.D. La. 2013); see also J.D. v. Nagin, 255 F.R.D. 406, 415 (E.D. La.
2009) (children confined in the juvenile justice system and “subject to the same policies, practices, and conditions of
confinement” that raise identical legal issues satisfy commonality).

                                                          59
        Case 3:20-cv-00293-JWD-EWD                      Document 77           06/10/20 Page 64 of 89




as a whole.429 Finally, named Plaintiffs and their counsel will adequately and vigorously represent

the Class.430

         187.     The proposed Class also satisfies the requirements of Rule 23(b)(2) because

Defendants are creating and maintaining conditions that put the Class at imminent risk of

contracting COVID-19, and they have “acted or refused to act on grounds that apply generally to

the class.”431 Alternatively, the proposed Class satisfies the requirements of Rule 23(b)(1)(A)

because individual adjudication of Class Members’ claims would risk creating inconsistent

decisions that would establish varying standards to which Defendants would have to adhere in

responding to COVID-19.432 Temporary class-wide relief is therefore appropriate.

         C.       Named Plaintiffs Have Standing to Seek the Requested Relief

         188.     Named Plaintiffs J.H. and I.B. have standing to seek relief because they have shown

actual injury that is traceable to Defendants and likely to be redressed by a favorable judicial

decision.433 I.B. tested positive for COVID-19 and is at risk of future medical complications,

including PIMS; J.H. has been exposed to COVID-19 and has not been tested, creating a

“substantial risk” that he has an asymptomatic, undetected case of COVID-19.434 Federal courts

across the country have found that the risk of exposure to COVID-19 for those in congregate




429
    J.D., 255 F.R.D. at 415 (plaintiffs met typicality where “the legal theories advanced”—violations of First, Sixth,
Eighth, and Fourteenth Amendment rights by conditions of confinement, lack of medical care, and excessive use of
isolation—”and relief sought by the named Plaintiffs and putative class members are the same”).
430
    FED. R. CIV. P. 23(a)(4).
431
    FED. R. CIV. P. 23(b)(2); J.D., 255 F.R.D. at 415 (claims requiring defendants to address policies relating to the
provision of medical and mental health care to youth in detention satisfy the requirements of Rule 23(b)(2)).
432
    Evans v. Sterling Chems. Inc., 2008 WL 11389418, at *6 (S.D. Tex. Nov. 19, 2008) (Rule 23(b)(1)(A) certification
appropriate where injunction is predominant relief sought and “there is a need to conclude or adjudicate all potential
claims in one suit”).
433
    See Lewis v. Continental Bank Corp., 494 U.S. 472, 477 (1990).
434
    An allegation of future injury supports standing where “the threatened injury is ‘certainly impending,’ or there is a
‘substantial risk’ that the harm will occur.” Susan B. Anthony List v. Driehaus, 573 U.S. 149, 158 (2014) (citing
Clapper v. Amnesty Int’l USA, 568 U.S. 398 (2013)).

                                                          60
        Case 3:20-cv-00293-JWD-EWD                      Document 77          06/10/20 Page 65 of 89




settings is an injury which confers standing.435 These injuries are traceable to the facilities insofar

as the facilities completely control the conditions of confinement, and such claims are redressable

by the Court.436

         189.     J.H. and I.B. have standing on behalf of the class to seek all the relief requested.

OJJ could step both J.H. and I.B. down from secure care to a less restrictive setting, including

placement at home under supervision;437 OJJ could recommended both for extended furloughs;438

OJJ could recommend both for motions to modify their dispositions;439 J.H. has been exposed and

not yet tested for COVID-19,440 and I.B. has not been re-tested;441 both J.H. and I.B. have actually

injured been and are threatened with future injury as a result of OJJ’s continued use of dormitory

confinement and solitary confinement for medical isolation and quarantine;442 both J.H. and I.B.



435
    See, e.g., Coreas v. Bounds, Civil Action No. TDC-20-0780, 2020 U.S. Dist. LEXIS 59211, at *18 (D. Md. Apr.
3, 2020) (“The imminence of the injury facing Petitioners is accentuated by the growing number of COVID-19 cases
in detention facilities and the widespread havoc the virus can wreak once inside these facilities.”); Savino v. Souza,
No. 20-10617-WGY, 2020 U.S. Dist. LEXIS 61775, at *13 (D. Mass. Apr. 8, 2020) (“[T]he government cannot
credibly argue that the Detainees face no ‘substantial risk’ of harm (if not ‘certainly impending’) from being confined
in close quarters in defiance of the sound medical advice that all other segments of society now scrupulously
observe.”); Dawson v. Asher, No. C20-0409JLR-MAT, 2020 U.S. Dist. LEXIS 62019, at *24 (W.D. Wash. Apr. 8,
2020) (holding that an injury was sufficiently alleged where “current detention conditions make it ‘exceedingly
difficult, if not impossible’ to exercise distancing and hygiene measures”); Fofana v. Albence, No. 20-10869, 2020
U.S. Dist. LEXIS 65941, at *21 (E.D. Mich. Apr. 15, 2020) (“Petitioners do not need to allege that the jails currently
have confirmed COVID-19 cases or that they have contracted the virus to demonstrate standing. It is well documented
that detention facilities increase the risk of contracting infectious diseases because of the inherent nature of
confinement.”); Urdaneta v. Keeton, No. CV-20-00654-PHX-SPL (JFM), 2020 U.S. Dist. LEXIS 83551, at *24 (D.
Ariz. May 11, 2020) (“Petitioners need not have sustained a serious illness, contracted the disease, much less await
the escalation of COVID-19 in their detention facilities to demonstrate standing. They need only demonstrate that the
threatened injury is certainly impending, or there is a substantial risk that the harm will occur.”) (internal quotation
marks omitted); see also Ochoa v. Kolitwenzew, No. 20-cv-2135, 2020 U.S. Dist. LEXIS 96295, at *20 (C.D. Ill. June
1, 2020) (“It would be odd to deny an injunction to inmates who plainly proved an unsafe, life-threatening condition
in their prison on the ground that nothing yet had happened to them.” Id. The risk of exposure to COVID-19 constitutes
exactly the type of “unsafe, life-threatening condition” that “need not await a tragic event” in order to be
remedied. Id. at 33-34.”) (citing Helling v. McKinney, 509 U.S. 25 (1993).
436
    See, e.g., Urdaneta, U.S. Dist. LEXIS 83551, at *24 (“Petitioners do not ask the Court to enjoin their exposure to
COVID-19. They ask that they not be involuntarily detained under conditions which unreasonably increase the
likelihood that they will be exposed. That is redressable by this Court.”); Ochoa, U.S. Dist. LEXIS 96295, at *22-23.
437
    See Section III.B.ii.b, supra.
438
    See Section III.B.ii.d, supra.
439
    See Section III.B.ii.c, supra.
440
    Pls.’ Ex. 1, N.H. Decl. at ¶¶ 4, 6.
441
    See Pls.’ Ex. 21, COVID-19 Test Results.
442
    See Pls.’ Ex. 41, Dandridge Aff. at ¶¶ 28-29, 33; Pls.’ Ex. 4, A.B. Decl. at ¶¶ 8-11.

                                                          61
        Case 3:20-cv-00293-JWD-EWD                      Document 77           06/10/20 Page 66 of 89




have actually been injured and are threatened with future injury as a consequence of OJJ’s failure

to establish a means of providing structured educational and rehabilitative programming during

outbreaks;443 J.H. has actually been injured by the use of pepper spray on multiple occasions,444

and both J.H. and I.B. are threatened with future injury from the continued prospect of parole and

probation officers using pepper spray on them.445

         D.       This Court’s Authority to Order the Depopulation of OJJ’s Secure Care
                  Facilities

         190.     Federal courts across the country already have ordered the release of incarcerated

and detained individuals in light of the unprecedented and increasing risks of COVID-19 infection

in correctional settings.446 This Court similarly has the authority to order the depopulation of OJJ’s

secure care facilities through both transfers under 42 U.S.C. § 1983 and federal habeas authority.


443
    Pls.’ Ex. 1, N.H. Decl. at ¶ 10; Pls.’ Ex. 4, A.B. Decl. at ¶ 17.
444
    Pls.’ Ex. 1, N.H. Decl. at ¶¶ 6-7.
445
    See Pls.’ Ex. 56, April 27 Memo.
446
    See, e.g., In re Request to Commute or Suspend Cnty. Jail Sentences, No. 084230, 2020 N.J. LEXIS 663 (N.J. Mar.
22, 2020) (ordering the release of low-risk offenders in county jails); see also NJ Order to Release People in County
Jails Breaks New Ground in Covid-19 Pandemic, AM. CIV. LIBERTIES UNION, https://www.aclu-
nj.org/news/2020/03/23/nj-order-release-people-county-jails-breaks-new-ground-covid (Mar. 23, 2020) (estimating
that around 1,000 low-level offenders will be released in New Jersey); Basank v. Decker, 2020 U.S. Dist. LEXIS
53191, at *21 (S.D.N.Y. Mar. 26, 2020) (requiring the release of ten ICE detainees); Coronel v. Decker, No. 20-cv-
2472 (AJN), 2020 U.S. Dist. LEXIS 53954, at *30 (S.D.N.Y. Mar. 27, 2020) (ordering the release of seven ICE
detainees); United States v. Kennedy, No. 18-20315, 2020 U.S. Dist. LEXIS 53359, at *13 (E.D. Mich. Mar. 27, 2020)
(releasing a pretrial detainee); Castillo v. Barr, No. CV 20-00605 TJH (AFMx), 2020 U.S. Dist. LEXIS 54425, at *17
(C.D. Cal. Mar. 27, 2020) (approving the release of two ICE detainees); Thakker v. Doll, No. 1:20-cv-480, 2020 U.S.
Dist. LEXIS 59459, at *28 (M.D. Pa. Mar. 31, 2020) (demanding the release of thirteen ICE detainees); Savino v.
Souza, No. 20-cv-10617-WGY, 2020 U.S. Dist. LEXIS 70405, at *1-2, *4 (D. Mass. Apr. 4, 2020) (ordering the
release of three ICE detainees, and proposing to review ten additional petitions for bail per day); Malam v. Adducci,
No. 20-10829, 2020 U.S. Dist. LEXIS 59407, at *4 (E.D. Mich. Apr. 5, 2020) (granting an ICE detainee’s petition for
release for the duration of the COVID-19 crisis); Ortuño v. Jennings, No. 20-cv-02064-MMC, 2020 U.S. Dist. LEXIS
62030, at *15 (N.D. Cal. Apr. 8, 2020) (releasing ICE detainees with certain medical conditions); People ex rel.
Stoughton v. Brann, No. 451078/2020, 2020 WL 1679209, at *4-5 (N.Y. Sup. Ct. Apr. 6, 2020) (ordering the release
of eighteen medically vulnerable inmates on the basis that “this judge does not believe that release can be denied even
to those charged with violent crimes if they are at substantial risk of death or other serious physical injury”); Barrera
v. Wolf, No. 4:20-CV-1241, 2020 U.S. Dist. LEXIS 67640, at *26 (S.D. Tex. Apr. 17, 2020) (issuing a preliminary
injunction to release an ICE detainee with a body mass index (BMI) which places her at elevated risk from COVID-
19); Roman v. Wolf, No. EDCV 20-00768 TJH (PVCx), 2020 U.S. Dist. LEXIS 72080, at *33 (C.D. Cal. Apr. 23,
2020) (implementing a preliminary injunction to, inter alia, release a provisionally certified class of ICE
detainees); Dada v. Witte, No. 1:20-CV-00458 SEC P, 2020 U.S. Dist. LEXIS 90600, at *8-9 (W.D. La. May 22,
2020) (directing the release of fourteen ICE detainees); Martinez-Brooks v. Easter, No. 3:20-cv-00569 (MPS), 2020
U.S. Dist. LEXIS 94038, at *9 (D. Conn. May 29, 2020) (ruling that a prison must release to home confinement certain
medically vulnerable inmates approved for community placement).

                                                          62
        Case 3:20-cv-00293-JWD-EWD                       Document 77           06/10/20 Page 67 of 89




                  i.        Authority to Order Transfer Under 42 U.S.C. § 1983

         191.     This Court has authority under 42 U.S.C. § 1983 to order defendants to transfer

Plaintiffs out of secure care facilities and into other custodial placement at home or another less

restrictive setting. Plaintiffs do not challenge either the fact or duration of their custody with OJJ.

They merely seek to be transferred out of unsafe and non-rehabilitative secure care facilities and

placed, at least temporarily, in the safety of their homes.447 Plaintiffs also do not seek any relief

that obligates either the juvenile courts to act or Defendants to make decisions otherwise reserved

for the courts. Rather, Plaintiffs seek only to ensure that Defendants take all steps within their

authority to protect children under their supervision and to move them to more appropriate, safer

placements during this unprecedented pandemic.448

         192.     Federal courts have the authority to order transfers, including transfers to non-

correctional settings, to protect the health of individuals in custody.449 Indeed, transfer to a

different setting is the appropriate remedy when an individual’s rights cannot be vindicated in a

specific correctional setting. Thus, district courts have repeatedly “used their broad equitable

powers to order the transfer of inmates to facilities better equipped to provide for their medical

needs.”450


447
    Because Plaintiffs are neither challenging the fact nor duration of their confinement, but rather the dangerous
conditions of their confinement during the COVID-19 pandemic, § 1983 is the proper vehicle to provide the requested
relief. See Preiser v. Rodriguez, 411 U.S. 475, 484, 498 (1973) (distinguishing federal civil rights actions under §
1983 which are directed to “conditions” of custody from habeas corpus actions that involve the “fact or duration” of
custody).
448
    See Section III.B.ii, supra. OJJ recently used its plenary authority to step down approximately five children on its
chronic care list. Bickham Testimony, June 4 Hearing Tr. Part 2 at 191:22-192:5.
449
    See, e.g., United States v. Wallen, 177 F. Supp. 2d 455, 459 (D. Md. 2001) (ordering an individual released from
jail and placed in an infirmary or hospital and noting that the court “no doubt has the inherent authority to enter orders
necessary to protect persons detained by its authority from the potentially life-threatening consequences of poor
medical care.”).
450
    Reaves v. Dep’t of Correction, 392 F. Supp. 3d 195, 210 (D. Mass. 2019) (ordering the transfer of an inmate with
quadriplegia when his facility failed to provide appropriate medical care); see also Johnson v. Harris, 479 F. Supp.
333, 338 (S.D.N.Y. 1979) (ordering prison to either transfer inmate to a facility that could provide appropriate diet for
his diabetes or to ensure that he receives such a diet in the current facility); Wallen, 177 F. Supp. at 459 (ordering


                                                           63
        Case 3:20-cv-00293-JWD-EWD                        Document 77           06/10/20 Page 68 of 89




         193.      In the context of the juvenile justice system, in particular, the state’s obligation to

ensure that the child is in the “least restrictive placement”451 highlights the appropriateness of

considering placement as a condition of confinement. Moreover, when the transfer to the home is

related to medical risks, the case is appropriately considered a § 1983 challenge to conditions of

confinement.452

         194.      Because plaintiffs seek injunctive relief through 42 U.S.C. § 1983, they must satisfy

the requirements for such relief under the PLRA.453 The first requirement under §3626 is that the

prospective relief requested extend “no further than necessary to correct the violation of the Federal

right.”454 Plaintiffs’ requested relief is narrowly tailored. Plaintiffs are not seeking to be, and will

not be, released from the custody and control of OJJ, and placement in their homes will not last

any longer than necessary to eliminate the threat and risks of the pandemic from the secure care

facilities.

         195.      The second requirement is that the prospective relief not require Defendants to

exceed their authority granted by state and local law.455 The relief requested here does not do so;

rather, it merely requires Defendants to act within their established authority under the Children’s

Code and Revised Statutes. As discussed in Section III.B.ii, supra, Defendants “have sole authority

over the placement, care, treatment, or any other considerations deemed necessary from the

resources that are available for children judicially committed to the department.”456 State courts



transfer from a jail to a hospital or infirmary when the jail failed to provide needed medication on schedule); ABA
Standards for Criminal Justice, 23-6.2 (3d ed. 2011) (“A prisoner who requires care not available in the correctional
facility should be transferred to a hospital or other appropriate place for care.”).
451
    La. Rev. Stat. § 15:902.3.
452
    See supra note 450. In contrast, if Plaintiffs were petitioning for release simply to address their level of supervision
under normal circumstances, and not because of the medical and psychological risks posed by a pandemic, the issue
would be best decided under the Court’s authority to issue a writ of habeas corpus. See Section IV.D.ii, infra.
453
    18 U.S.C. § 3626 (setting forth the “Appropriate remedies with respect to prison conditions.”).
454
    18 U.S.C. § 3626 (a)(1)(A).
455
    18 U.S.C. § 3626(a)(1)(B).
456
    La Ch. Code Article 908.

                                                            64
        Case 3:20-cv-00293-JWD-EWD                     Document 77           06/10/20 Page 69 of 89




have confirmed Defendants’ authority, finding that “the legislature has bestowed upon [OJJ] the

plenary power to make decisions with respect to those juveniles committed to its custody”

including “the plenary power to decide the appropriate care and treatment for the child and the

expenditures to be made therefor after considering availability and costs.”457 Defendants have the

obligation “[t]o place children in the setting most appropriate to their needs”458 and to regularly

assess whether children are in the “least restrictive placement most appropriate to their needs and

consistent with the circumstances of the case and the protections of the best interests of society

and the safety of the public within the state.”459

         196.     Beyond their considerable authority to oversee the placement and care of Plaintiffs,

Defendants can recommend furloughs for all children under their supervision and care.460

Specifically, Louisiana law states that the Secretary of the Department of Public Safety and

Corrections “may authorize a temporary furlough to deserving students of any juvenile institution

. . . as a rehabilitative tool to assist the child in maintaining family and community relations during

his period of commitment.”461 The legislature does not set limits on the duration of furloughs.

Furlough “is not to be considered a release from commitment and does not affect the jurisdiction

of the juvenile court or the authority of the department” over the child.462 Given Defendants’ broad

statutory responsibility and authority to oversee the placement and care of children in its custody,




457
    State in Interest of C.M., 14-0088 (La. App. 4 Cir. 4 Cir. 5/28/14); 141 So. 3d 921, 923; see also La. Rev. Stat. §
15:901(D)(1).
458
    La. Rev. Stat. § 15:901(G)(1)(e).
459
    La. Rev. Stat. § 15:902.3.
460
    At least one child has been sent home on furlough for quarantine since the official furlough program was suspended.
Pls.’ Ex. 21, COVID-19 Test Results; Pls.’ Ex. 53, Dandridge March 31 Memo, at 2 (“Bridge City currently has 73
youth with one on furlough for quarantine because of COVID symptoms.”).
461
    La. Rev. Stat. § 15:908(A).
462
    Id.

                                                         65
        Case 3:20-cv-00293-JWD-EWD                        Document 77           06/10/20 Page 70 of 89




the relief requested here would not require Defendants to violate or exceed state and local law,463

nor would it require this Court to exceed its own authority.

                   ii.      Authority to Order Release Under 28 U.S.C. § 2241

         197.      Under federal habeas authority, this Court may order a Petitioners’ “release from

physical confinement in prison,” including release to parole or supervised custody, based on a

determination that the fact or duration of confinement is unconstitutional.464 If success on the

merits entitles Plaintiffs to release, rather than simply enhancing eligibility for release, the action

can be considered a habeas petition.465

         198.      The Supreme Court has not addressed whether conditions of confinement might be

addressed through habeas release.466 But the Western District of Louisiana recently held in Dada

v. Witte that when a placement is unconstitutionally punitive in violation of the Fourteenth

Amendment, the claim is sufficiently tied to the condition of confinement such that habeas relief

is appropriate.467 In Dada, because the petition raised a fact claim that targeted confinement, the



463
    Moreover, because Plaintiffs seek a change in placement but not a release from OJJ custody, this is not a “prisoner
release order” that would trigger requirements for a three-judge panel under the PLRA, as that requirement applies
only in overcrowding cases. 18 U.S.C. §3626(a)(3)(B). In Cameron v. Bouchard, 2020 WL 2569868, at *28, ––– F.
Supp.3d –––– (E.D. Mich. May 21, 2020), a district court in Michigan concluded that release to limit the risk of
COVID-19 was not a “prisoner release order” under the PLRA because §3626 did not apply “to an order to transfer
inmates out of a prison to correct the violation of a constitution right where overcrowding is not the primary cause of
the violation.” Id. at *27-28. This is consistent with numerous district court holdings that transfer to a different setting
under continued supervision is not a “prisoner release order” under the PLRA. See Plata v. Brown, 427 F. Supp. 3d
1211, 1222-24 (N.D. Cal. 2013) (distinguishing the case from one involving overcrowding that would require a three
judge panel under the Prison Litigation Reform Act); see also Reaves v. Dep’t of Corr., 404 F. Supp. 3d 520, 522-24
(D. Mass. 2019); Mays, ––– F. Supp. 3d at ––––, 2020 WL 1987007, at *31 (indicating that the “conclusion seems
correct” in Plata and Reaves, but finding that overcrowding was the primary basis for the plaintiffs’ request); Money
v. Pritzker, ––– F. Supp. 3d ––––, ––––, 2020 WL 1820660, at *12 n.11 (N.D. Ill. Apr. 10, 2020) (suggesting that
single-judge courts can order prisoner transfers for reasons other than crowding).
464
    Coleman v. Dretke, 409 F.3d 665, 669 (5th Cir. 2005).
465
    See, e.g., Carson v. Johnson, 112 F.3d 818, 820-21 (5th Cir. 1997) (finding §1983 provided the proper course of
action for a suit challenging unconstitutional parole procedures that “would merely enhance eligibility for accelerated
release.”) (quoting Cook v. Tex. Dep’t of Criminal Justice Transitional Planning Dep’t, S. Region Institutional Div.,
37 F.3d 166, 167 (5th Cir. 1994)).
466
    See Ziglar v. Abbasi, 137 S. Ct. 1843, 1862-63 (2017) (“[W]e have left open the question whether they might be
able to challenge their confinement conditions via a petition for a writ of habeas corpus. … A successful habeas
petition would have required officials to place respondents in less-restrictive conditions immediately….”).
467
    Dada v. Witte, 2020 U.S. Dist. LEXIS 90911, at *11-13 (W.D. La. Apr. 30, 2020).

                                                            66
        Case 3:20-cv-00293-JWD-EWD                      Document 77          06/10/20 Page 71 of 89




court allowed the petitioners’ request for release from immigration detention due to the pandemic

to proceed as a § 2241 petition for a writ of habeas corpus.468

         199.     When seeking habeas relief for confinement in state custody, an incarcerated person

generally must exhaust state remedies or show that exceptional circumstances existed.469 The

COVID-19 pandemic is precisely the type of exceptional circumstance that makes exhaustion of

state remedies infeasible.470

         200.     Furthermore, to the extent that the relief requires Defendants to use their furlough

authority or their pandemic response plan to reduce population, there is no state-level appeal

process for these decisions, and thus no available state remedy to exhaust.471

         E.       The Resumption of Classes Does Not Moot Plaintiffs’ Claims Related to the
                  Reduction of Rehabilitative Programming

         201.     Although Defendants have presented testimony indicating that regular

programming would resume on June 8,472 Plaintiffs’ claims related to this issue are not moot

because (1) Defendants provided no detail about the renewed programming, including number of

teachers, opportunities for social distancing, number of hours of education per day or other aspects

of renewed treatment services; (2) Defendants are purportedly resuming regular programming


468
    Id. at 15 (“Petitioners reference ‘conditions’ associated with their detention only to establish that the fact of
detention is no longer ‘reasonably related to a legitimate government objective’ — in other words, to establish that
their detention is ‘punitive’ under the circumstances, and therefore, unconstitutional.”).
469
    Carmichael v. White, 163 F.3d 1044, 1045 (8th Cir. 1998); see also Rose v. Lundy, 455 U.S. 509, 516 (1982)
(quoting Ex parte Hawk, 321 U.S. 114, 117 (1944) (the exhaustion requirement will be waived “‘in rare case[s] where
exceptional circumstances of peculiar urgency are shown to exist.’”).
470
    Cameron v. Bouchard, 2020 U.S. Dist. LEXIS 89083, at *37-38 (E.D. Mich. May 21, 2020) (“A federal habeas
court may consider unexhausted claims where ‘unusual’ or ‘exceptional’ circumstances” exist. The Court can conceive
of few more unusual or exceptional circumstances than the current pandemic. In fact, the Court imagines that judges
in the future will use this pandemic as the quintessential example of when unusual and exceptional circumstances
exist.”) (citations omitted). Furthermore, putative class members have exhausted their remedies in state court. See,
e.g., In the Interest of H.C., 2020-CK-83 (La. April 9, 2020); In the Interest of M.B., 2020-CK-422 (La. May 7, 2020).
Named Plaintiff I.B.’s writ to the appellate court was denied on May 6, 2020, before this lawsuit was filed, and
discretionary writ has been pending before the Louisiana Supreme Court. Defs.’ Ex. 28.
471
    See Cameron 2020 U.S. Dist. LEXIS 89083, at *37-38 (when there is no “remedy for inmates to pursue” because
the decision to release is not based on an applicable state statute or provides no procedure for prisoners to use, state
prisoners need not exhaust state remedies.).
472
    See Section III.E, supra.

                                                          67
        Case 3:20-cv-00293-JWD-EWD                     Document 77   06/10/20 Page 72 of 89




without imposing or undertaking any additional health and safety precautions, and (3) Defendants

have presented no evidence that they are prepared to maintain robust programming in a virtual

format if the reopening results in a spike of COVID-19 infections in the facilities or if the pandemic

resurges later in the year (or at any time).

         202.     First, at the time of the hearing, Defendants did not dispute that education and other

rehabilitative programming had been substantially reduced. In-person instruction had entirely

ceased and had been replaced by time in the computer lab or worksheets—activities that consumed

at most roughly an hour per day.473 GED testing, vocational programs, and online college courses

were not operational.474 The example schedule Defendants provided revealed days dominated by

unstructured time and “journaling.”475 Although Defendants represented at the hearing that these

conditions were expected to change and that school would reopen, they did not introduce any

written plans for that reopening, could not provide key details about the new plan for education,

and offered conflicting information on details as basic as the anticipated school schedule. More to

the point—school had not in fact reopened, and there is therefore no evidence currently before the

court that the anticipated changes described by Defendants have in fact come to pass.

         203.     Second, OJJ’s failure to ensure adequate health and safety measures prior to

resuming in-person schooling ignores the balance between safety and rehabilitation described by

Plaintiffs’ expert Vincent Schiraldi and required by the Constitution.476 OJJ has not

implemented—and has no plans to implement—any changes in its COVID-19 testing policies,

cleaning practices, or PPE availability in anticipation of the resumption of in-person




473
    See Section III.C.viii, supra.
474
    Id.
475
    Pls.’ Ex. 60.
476
    See Schiraldi Testimony, June 3 Hearing Tr. Part 2 at 84:4-7.

                                                         68
        Case 3:20-cv-00293-JWD-EWD                     Document 77           06/10/20 Page 73 of 89




programming.477 OJJ’s Director of Health Services Denise Dandridge gave no indication in her

testimony that she was even aware that schooling was scheduled to resume on June 8.478

         204.     Finally, in the likely event that OJJ’s resumption of schooling leads to increased

infections in the facilities, or if the general pandemic infection rates rise again at a later date, OJJ

presented no plan for maintaining robust programming in a virtual format. For this reason,

Plaintiffs’ right to rehabilitation will not be adequately protected absent an order from this Court.479

Given that it is not “absolutely clear that the [reduction of programming] could not reasonably be

expected to recur,”480 this Court retains authority to rule on these claims. While the “heavy burden”

of showing that the reduction in programming will not recur is somewhat lessened for

governmental cessations,481 Defendants have not met that burden, as they have presented no

evidence that they are prepared or preparing to provide virtual programming if live classes need to

be canceled again.

         205.     In short, Defendants have failed to demonstrate that they can satisfy either of their

constitutional obligations, let alone both. When concerned that a potential outbreak was underway

in its facilities, OJJ responded by eliminating most of the rehabilitative services that form the only

constitutional basis for maintaining custody—yet cases continued to rise. Now, seemingly

convinced that the pandemic is over, or reflexively seeking to remediate the constitutional

deficiencies identified by the instant lawsuit, OJJ has represented that it plans to resume schooling

without putting any necessary health precautions in place, thereby risking the health and safety of

all of the children under its care, as well as OJJ’s teachers and other staff. Defendants’ slap-dash


477
    Dandridge Testimony, June 4 Hearing Tr. Part 2 at 70:19-71:15.
478
    Id. at 70:19-72:10.
479
    Sossamon v. Lone Star State of Tex., 560 F.3d 316, 325 (5th Cir. 2009) (“[I]t is well settled that a defendant’s
voluntary cessation of a challenged practice does not deprive a federal court of its power to determine the legality of
the practice.”) (quoting Friends of the Earth, Inc. v. Laidlaw Envtl. Servs. (TOC), Inc., 528 U.S. 167, 189 (2000)).
480
    Id.
481
    Id.

                                                         69
        Case 3:20-cv-00293-JWD-EWD                       Document 77           06/10/20 Page 74 of 89




plans to resume schooling on June 8 therefore amplify, rather than moot, the significant

constitutional violations at issue in this case.

         F.       The Applicable Legal Standard for Children in OJJ Confinement

         206.     Unlike adults who are in prison, Plaintiffs’ claims regarding the conditions of their

confinement are subject to the liability standards of the Due Process Clause of the Fourteenth

Amendment, not the Eighth Amendment.482

         207.     While the Supreme Court has never explicitly stated which standard applies in

juvenile justice facilities, the Court has made clear that the Eighth Amendment “was designed to

protect those convicted of crimes,”483 and therefore is not the appropriate standard for reviewing

the conditions of confinement for those in non-punitive contexts, such as individuals held

involuntarily for mental health treatment,484 in jail pre-trial,485 or students in school.486

         208.     Although the Fifth Circuit has not resolved the issue of which standard applies in

juvenile justice settings,487 many federal courts have followed the Supreme Court’s direction and

concluded that when “[t]he chief objects of [a juvenile justice system] are educational and

reformatory,” as they are in Louisiana,488 the “system is noncriminal and nonpenal,” and “the

[F]ourteenth [A]mendment applies to conditions of confinement.”


482
    Defendants concede this. See Defs.’ Opp’n to TRO, Dkt. 25-2, at 22 n.19 (“To the extent Plaintiffs are attempting
to make a ‘conditions of confinement’ allegations, the liability test for such claims is whether ‘a particular condition
or restriction of pretrial detention is reasonably related to a legitimate governmental objective.’”).
483
    Ingraham v. Wright, 430 U.S. 651, 664 (1977).
484
    Youngberg v. Romeo, 457 U.S. 307, 325 (1982).
485
    Bell v. Wolfish, 441 U.S. 520, 539 (1979).
486
    Ingraham, 430 U.S. at 664.
487
    The Fifth Circuit case Morales v. Turman did not resolve the question of which constitutional standard applies to
conditions of confinement in a juvenile facility (concluding only that the conditions at issue could be addressed under
the Eighth Amendment standard, and thus that the Court need not consider the issue under the Fourteenth). 562 F.2d
993, 998-99 (5th Cir. 1977). It also predated the Supreme Court’s holding in Youngberg that the Fourteenth
Amendment standard applies to conditions of confinement cases for individuals confined for non-punitive reasons.
488
    Pursuant to Louisiana Constitution Article V, § 19, the nature of the juvenile justice system is a non-criminal “focus
on rehabilitation and individual treatment rather than retribution, and the state’s role as parens patriae in managing
the welfare of the juvenile in state custody.” In re C.B., 708 So. 2d at 397. Defendants’ argument that Plaintiffs’


                                                           70
        Case 3:20-cv-00293-JWD-EWD                       Document 77           06/10/20 Page 75 of 89




         209.     Under the Fourteenth Amendment standard addressing “constitutional challenges

to conditions, practices, rules, or restrictions” rather than “episodic acts or omissions,” the

governing test is whether “a particular condition or restriction of pretrial detention is reasonably

related to a legitimate governmental objective.”489

         210.     This “reasonable relationship” test is appropriate here because this case relates to

“systemic failures” applying to all individuals in the facility.490 Plaintiffs are not required to prove

Defendants’ subjective state of mind; the Fourteenth Amendment inquiry is an objective one.491

         211.     In the juvenile justice context, the legitimate governmental objective relevant to the

Fourteenth Amendment test is rehabilitation. This is particularly true in states such as Louisiana

that expressly identify rehabilitation as the sole purpose of the juvenile justice system.492

         212.     To pass constitutional muster, therefore, the conditions of confinement to which

Plaintiffs are subjected must be reasonably related to the goal of rehabilitation, because “due

process requires that the nature . . . of commitment bear some reasonable relation to the purpose

for which the individual is committed.”493




references to the Louisiana Constitution are irrelevant because there are no state law claims in this case misunderstands
federal constitutional law; rights created by state law trigger protections under the U.S. Constitution. See, e.g., Bd. of
Regents v. Roth, 408 U.S. 564, 577 (1972) (holding that where state law creates a “legitimate claim of entitlement,”
that entitlement is protected by procedural due process rights under the U.S. Constitution).
489
    Hare v. City of Corinth, 74 F.3d 633, 640, 643 (5th Cir. 1996) (en banc); Alderson v. Concordia Par. Corr. Facility,
848 F.3d 415, 419 (5th Cir. 2017). See also Bell v. Wolfish, 441 U.S. 520, 539 (1979) (“[I]f a restriction or condition
is not reasonably related to a legitimate goal — if it is arbitrary or purposeless — a court permissibly may infer that
the purpose of the governmental action is punishment that may not constitutionally be inflicted upon
detainees qua detainees.”).
490
    Guillory v. Louisiana Dep’t of Health & Hosps., 2018 WL 1404277, at *9, *23 (M.D. La. Mar. 20, 2018).
491
    Kingsley v. Hendrickson, 135 S. Ct. 2466, 2472-73, 2475 (2015).
492
    In re C.B., 708 So. 2d 391, 397 (La. 1998).
493
    Alexander S. v. Boyd, 876 F. Supp. 773, 796 n.43 (D.S.C. 1995) (quoting Jackson v. Indiana, 406 U.S. 715, 738
(1972)); see also Morgan v. Sproat, 432 F. Supp. 1130, 1135 (S.D. Miss. 1977) (“First, where, as in Mississippi, the
purpose of incarcerating juveniles in a state training school is treatment and rehabilitation, due process requires that
the conditions and programs at the school must be reasonably related to that purpose.”). See also State ex rel. S.D.,
(La. App. 4 Cir. 11/6/02); 832 So. 2d 415, 433 (quoting Jackson).

                                                           71
        Case 3:20-cv-00293-JWD-EWD                      Document 77          06/10/20 Page 76 of 89




         213.     Children in the juvenile justice system also have a “right under the [Fourteenth]

Amendment due process clause to rehabilitative treatment.”494

         214.     Thus, the relevant questions here are whether Defendants’ failures to (a) test more

broadly for COVID-19, (b) mitigate the spread of contagion, (c) depopulate the facilities, and (d)

provide adequate rehabilitative and educational programming and activity during the pandemic are

reasonably related to the goal of rehabilitation.

         215.     Although Defendants also have an obligation to protect the health and safety of the

youth in their care, this duty does not erase or decrease their constitutional obligation under the

Fourteenth Amendment to ensure that confinement continues to serve a rehabilitative purpose.

Indeed, ensuring that youth in state custody are safe and protected from harm, in accordance with

the State’s parens patriae duties, is a necessary predicate to satisfying the State’s rehabilitative

mandate.

         G.       Plaintiffs Have Satisfied the Elements for Granting a TRO

         216.     Plaintiffs are entitled to emergency injunctive (TRO) relief because they have

established “(1) a substantial likelihood of success on the merits, (2) a substantial threat of

irreparable injury if the injunction is not issued, (3) that the threatened injury if the injunction is

denied outweighs any harm that will result if the injunction is granted, and (4) that the grant of an

injunction will not disserve the public interest.”495



494
    Nelson v. Heyne, 491 F.2d 352, 360 n.12 (7th Cir. 1974) (“Since we have today determined that the federal
Constitution affords juveniles a right to treatment, any interpretation of [state law] which would find no such right to
exist would itself be unconstitutional.”); see also Pena v. N.Y. State Div. for Youth, 419 F. Supp. 203, 207 (S.D.N.Y.
1976) (“[T]his court finds that the detention of a youth under a juvenile justice system absent provision for the
rehabilitative treatment of such youth is a violation of due process rights guaranteed under the Fourteenth
Amendment.”) (emphasis in original); Inmates of Boys’ Training Sch. v. Affleck, 346 F. Supp. 1354, 1364 (D.R.I.
1972) (“[D]ue process in the juvenile justice system requires that the post-adjudicative stage of institutionalization
further this goal of rehabilitation.”).
495
    Janvey v. Alguire, 647 F.3d 585, 595 (5th Cir. 2011) (citation omitted); see also Atchafalaya Basinkeeper v. U.S.
Army Corps of Eng’rs, No. 18-cv-23-SDD-EWD, 2018 WL 4701849, at *2 (M.D. La. Jan. 30, 2018) (standard for
temporary restraining order same as standard for preliminary injunction).

                                                          72
        Case 3:20-cv-00293-JWD-EWD                   Document 77          06/10/20 Page 77 of 89




                 i.       Plaintiffs Are Likely to Succeed on the Merits

        217.     Plaintiffs have a substantial likelihood of success on the merits because they

“present a prima facie case.”496

                          a.       Violation of Fourteenth Amendment Rights

        218.     Plaintiffs have a substantial likelihood of success on the merits of their Fourteenth

Amendment Due Process claim because Defendants’ actions and inactions in response to the

COVID-19 pandemic are not reasonably related to the goal of rehabilitation.

                                   1.       OJJ’s Testing Policy for Children Is Not Reasonably
                                            related to Rehabilitation and Undermines Health and
                                            Safety

        219.     As established above, Defendants’ actions in failing to test children for COVID-19

are not reasonably related to the goal of rehabilitation, and failing to test children directly

undermines Defendants’ interest in ensuring health and safety in the facilities.

        220.     Plaintiffs’ unrebutted experts uniformly concluded that OJJ’s policy of testing only

children who present with fever is insufficient to monitor and manage the spread of COVID-19 in

the secure care facilities.497

        221.     Mr. Schiraldi testified that an effective testing strategy must depend on the

particular circumstances at issue, such as availability of tests, percent of positive tests among

children, whether staff have tested positive, and whether there is an expected influx of new people

into the facility.498 Each of these individual considerations weighs heavily in favor of universal

testing in OJJ’s secure care facilities.




496
    Charles Alan Wright, Arthur R. Miller, Mary Kay Kane, 11A Federal Practice & Procedure § 2948.3 (2d ed. 1995);
see also Janvey v. Alguire, 647 F.3d 585, 595-96 (5th Cir. 2011) (noting that plaintiffs are “not required to prove
[their] entitlement to summary judgment” to show likelihood of success on the merits).
497
    See Section III.F.i, supra.
498
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 13:2-12, 27:9-15, 29:3-32:1, 90:1-11.

                                                        73
       Case 3:20-cv-00293-JWD-EWD                   Document 77          06/10/20 Page 78 of 89




        222.     Tests are widely available and have been since April. 499 Defendants cannot,

therefore, justify their unreasonably stringent testing criteria by claiming that they are unable to

test more children. In fact, Ms. Dandridge testified that OJJ currently has nearly 150 test kits,500

and OJJ has had these test kits since May.501 Ms. Dandridge further testified that OJJ is free to

order as many test kits as it needs.502 OJJ has thus conceded that it has sufficient tests available for

widespread testing.

        223.     The percent of positive tests among children in OJJ’s secure care facilities who

have been tested thus far is 93 percent503—an extremely high percentage that Dr. Maraynes found

“shock[ing].”504 The alarmingly high percent of positive tests militates in favor of more robust

testing practices.

        224.     As of June 9, 2020, 50 OJJ staff members from the four secure care facilities have

tested positive, with confirmed cases in each of the facilities.505 The fact that the number of

confirmed positive cases among the staff is so much higher than confirmed cases among the

children indicates that “there are also still kids who would be testing positive.”506

        225.     Finally, as discussed above, there is also an expected influx of new staff and

children into the facility. OJJ’s Director of Education Kim Mims testified that in-person

programming was scheduled to resume on Monday, June 8.507 More children will be arriving as




499
    Maraynes Testimony, June 3 Hearing Tr. Part 1 at 119:1-4.
500
    Dandridge Testimony, June 4 Hearing Tr. Part 2 at 46:11-13.
501
    Dkt. 51, Stipulated Facts at ¶ 20.
502
    Dandridge Testimony, June 4 Hearing Tr. Part 2 at 51:6-12.
503
    See Pls.’ Ex. 21, COVID-19 Test Results (28 positives out of 30 tests = 93.33%).
504
    Maraynes Testimony, June 3 Hearing Tr. Part 1 at 129:23-24.
505
     OJJ COVID-19 Information, LA. OFFICE OF JUVENILE JUSTICE, https://ojj.la.gov/coronavirus-covid-19-
information/ (last visited June 10, 2020).
506
    See Maraynes Testimony, June 3 Hearing Tr. Part 1 at 161:8-15; see also Franco-Paredes Testimony, June 3
Hearing Tr. Part 2 at 14:7-11 (agreeing with Dr. Maraynes’ conclusion); D.M. Testimony, June 3 Hearing Tr. Part 1
at 81:19-21 (testifying that staff go between dorms).
507
    Mims Testimony, June 4 Hearing Tr. Part 2 at 84:14-20.

                                                       74
       Case 3:20-cv-00293-JWD-EWD                    Document 77          06/10/20 Page 79 of 89




the courts re-open.508 If new teachers and children are being introduced and re-introduced to the

facilities following weeks of closure, it is essential to test the current population to determine

whether the virus is still spreading, and how best to contain it.

        226.     Because most pediatric cases of COVID-19 are asymptomatic, failing to test

children who do not have fevers results in a failure to mitigate spread through: a failure to identify

which children are positive for the virus and should therefore be monitored for decompensation; a

failure to implement appropriate isolation and quarantine of positive cases; a failure to protect staff

from infection; and a failure to reduce the risk of transmitting the virus to the outside community

through staff. In all these ways, OJJ’s testing policies create conditions that are unsafe and

unhealthy, and in no way is this disregard for basic identification of positive cases related to the

goal of rehabilitation.

                                   2.      OJJ’s Failure to Depopulate Is Not Reasonably related
                                           to Rehabilitation and Undermines Health and Safety

        227.     Defendants’ actions in failing to depopulate the facilities are not reasonably related

to the goal of rehabilitation, and failing to depopulate directly undermines Defendants’ interest in

ensuring health and safety in the facilities.

        228.     As discussed supra in Section III.F.ii, all three of Plaintiffs’ credible, unrebutted

experts testified that reducing the population in OJJ’s secure care facilities is a threshold strategy

for controlling the risk of COVID-19 transmission in the facilities, ensuring a safe staff-to-child

ratio, keeping robust rehabilitative programming operating in a safe way, and protecting vulnerable

children.509


508
   See Section III.D, supra.
509
   Maraynes Testimony, June 3 Hearing Tr. Part 1 at 133:16-19 (“I would decrease crowding. I would send anybody
home who didn’t really need to be there.”); Franco-Paredes Testimony, June 3 Hearing Tr. Part 1 at 183:20-25 (“The
only way to achieve meaningful social distancing is by temporary reductions in the population and I think that’s


                                                       75
        Case 3:20-cv-00293-JWD-EWD                       Document 77           06/10/20 Page 80 of 89




         229.     Defendants’ suspension of OJJ’s furlough program during the pandemic is not

reasonably related to the goal of rehabilitation. Furloughs further rehabilitative treatment.510

Ordinarily, OJJ strives to increase furlough opportunities for as many children in custody as

possible.511 Refusing even to recommend any children for furlough (including those it had

previously approved), let alone consider expanding furlough for the physical and psychological

wellbeing of children during the pandemic, undermines rehabilitation by causing children to

backslide in their rehabilitative progress and to experience additional unnecessary anxiety and

agitation.512

         230.     Refusing to consider stepping children down to home confinement or petitioning

the courts for modifications of dispositions to obtain early release is not reasonably related to the

goal of rehabilitation. Almost half of the children currently in OJJ’s secure care facilities have

already spent more than a year in placement, and recidivism research has shown little to no

additional rehabilitative benefit to confinements lasting longer than 13 months.513 Therefore, no

recognized, legitimate rehabilitative purpose is served by continuing to hold these children in the

secure care facilities under these extremely precarious pandemic conditions when safer, less

restrictive placements are available.




something that is…now well accepted.”); Schiraldi Testimony, June 3 Hearing Tr. Part 2 at 94:19-96:6, June 4 Hearing
Tr. Part 1 at 4:24-5:12 (“This kid with asthma could get sick and die. That’s an individual determination, and I would
balance that against the risk of that kid going out into the community. And then fewer kids is better because it reduces
the density in the Facility; it spreads my staff across your kids; it gives me more options as to being able to quarantine
the kids.”).
510
    Pls.’ Ex. 62, OJJ Strategic Plan at 7; Bickham Testimony, June 5 Hearing Tr. at 32:6-18.
511
    Bickham Testimony, June 5 Hearing Tr. at 32:19-22.
512
    See, e.g., J.P. Testimony, June 3 Hearing Tr. Part 1 at 91:20-24 (“Q: But since the furloughs and visits have stopped,
have those benefits disappeared—progress disappeared? A: Absolutely, yeah. We got back to the anger and depression
and just bored.”).
513
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 19:16-21:14; see also Pls.’ Ex. 22, Current Secure Care Youth.

                                                           76
        Case 3:20-cv-00293-JWD-EWD                     Document 77          06/10/20 Page 81 of 89




                                    3.       OJJ’s Failure to Provide Adequate Programming Is Not
                                             Reasonably related to Rehabilitation

         231.     Defendants’ actions in failing to provide adequate rehabilitative and educational

programming and activity during the pandemic514 are not reasonably related to the goal of

rehabilitation, and Defendants’ interest in ensuring health and safety in the facilities does not

justify the failure to provide adequate programming under the circumstances.

         232.     Defendants could reasonably have been expected to adjust their programming in

the face of a pandemic. In fact, the pandemic necessitates certain changes in the day-to-day

activities of children in secure care facilities. But Defendants are obligated to provide alternative

programming even during outbreaks, and if they cannot provide adequate alternatives to in-person

programming in such times, they are constitutionally obligated to depopulate the facility.

         233.     Defendants’ decision to curtail education to only one or two hours a day is not

reasonably related to the goal of rehabilitation. Educational services are a core component of the

rehabilitative mission of the juvenile justice system.515

                                    4.       OJJ’s Additional Actions Related to Its Pandemic
                                             Response Are Not Reasonably related to Rehabilitation
                                             and Undermines Health and Safety

         234.     Defendants’ use of solitary confinement as medical quarantine is not reasonably

related to the goal of rehabilitation. Plaintiffs’ unrebutted expert Vincent Schiraldi testified that

placing children in solitary confinement for even 48 or 72 hours has “very defined and measurable

negative impacts” on children and could even lead to suicide.516 Moreover, fear of solitary

confinement discourages children from reporting symptoms,517 which increases the likelihood that



514
    See Section IV.E, supra.
515
    Schiraldi Testimony, June 3 Hearing Tr. Part 2 at 85:14-86:8; Mims Testimony, June 4 Hearing Tr. Part 2 at 100:15-
23.
516
    Schiraldi Testimony, June 5 Hearing Tr. at 55:7-10, 65:11-21.
517
    Schiraldi Testimony, June 3 Hearing Tr. Part 2 at 89:20-90:24.

                                                         77
       Case 3:20-cv-00293-JWD-EWD                    Document 77          06/10/20 Page 82 of 89




COVID-19 cases will remain undetected even among symptomatic children. Nothing about this

harmful practice relates to rehabilitation.

        235.     Defendants’ decision to limit free phone or video visitation to fifteen-minute

conversations during a pandemic is not reasonably related to rehabilitation. Access to family and

visitation are core components of the rehabilitative purpose of the juvenile justice system, as they

help ensure that the child is able to thrive once they return to the community.518 Drastically limiting

family access therefore undermines, and is not reasonably related to, the goal of rehabilitation.

        236.     Exposing children to pepper spray, especially during a pandemic involving a

disease that affects the respiratory system, is clearly also not reasonably related to rehabilitation.

Pepper spray is “dramatically out of favor” in juvenile justice systems nationally.519 Indeed,

allowing pepper spray to be used on children under any circumstances causes physical and

psychological harm that can only frustrate the rehabilitative purpose of confinement.

                          b.       Violation of Eighth Amendment Rights

        237.     While the Fourteenth Amendment standard is the proper one to apply to the children

detained in OJJ’s secure care facilities, the result would be the same under the Eighth Amendment.

        238.     A challenged conduct is cruel and unusual punishment under the Eighth

Amendment if undertaken with deliberate indifference—that is, if officials knew of and

disregarded a serious risk of harm—taking into account that a risk of harm that may not be found

unconstitutional for an adult may be considered so for a child.520 This analysis is further supported

by the Supreme Court’s repeated recognition that Constitutional standards must be calibrated to




518
    Id. at 84:16-85:10.
519
    Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 42:2-11.
520
    See V.W. v. Conway, No. 9:16-CV-1150, 2017 WL 696808, at *19 (N.D.N.Y. Feb. 22, 2017) (punitive solitary
confinement of youth in the adult system violates the Eighth Amendment, in light of the “broad consensus among the
scientific and professional community that juveniles are psychologically more vulnerable than adults.”).

                                                       78
        Case 3:20-cv-00293-JWD-EWD                    Document 77          06/10/20 Page 83 of 89




take into account the realities of adolescent development and must account for the fact that children

are more vulnerable, more susceptible to pressure, and more capable of change than adults.521

        239.     More specifically, the Eighth Amendment standard must take into account that

children may be uniquely vulnerable to psychological harm.522

        240.     Defendants testified that they have concern for the children in OJJ custody, and that

concern appeared genuine. Concern, however, does not satisfy the prevailing constitutional

standard. Rather, the question is whether Defendants were aware of and consciously disregarded

a known risk.523

        241.     The evidence overwhelmingly demonstrates that Defendants are subjectively aware

of the substantial risk of COVID-19 and that their actions and inactions represent an unreasonable

and insufficient response to the COVID-19 pandemic.

        242.     Defendants themselves admit that most COVID-19 cases are asymptomatic and that

asymptomatic people can spread the disease.524 It is obvious that if most cases are asymptomatic,

and OJJ does not test any asymptomatic children,525 positive cases among the children will go

undetected. This obviousness is sufficient to establish Defendants’ subjective knowledge that their

testing policy would result in undetected COVID-19 cases among the children in its secure care

facilities.526


521
    See, e.g., Roper v. Simmons, 543 U.S. 551 (2005) (imposing the death penalty on adolescents violates the Eighth
Amendment because, as a class, youth are less culpable, more impulsive, and more susceptible to change); see also
Graham v. Florida, 560 U.S. 48 (2010) (imposing certain life without parole sentences on adolescents violates the
Eighth Amendment because of these same characteristics, and noting that the distinctions are based not only in
developmental research, but also in recent studies of the adolescent brain).
522
    See Miller v. Alabama, 567 U.S. 560 (2012) (observing that youth “is a moment and condition of life when a person
may be most susceptible to influence and to psychological damage”).
523
    See Farmer v. Brennan, 511 U.S. 825 (1994); see also V.W. v. Conway, No. 9:16-CV-1150, 2017 WL 696808, at
*19 (N.D.N.Y. Feb. 22, 2017).
524
    Dkt. 51, Stipulated Facts at ¶ 6.
525
    See id. at ¶ 25 (“Youth in OJJ’s secure care facilities who are not exhibiting symptoms of COVID-19 are not being
tested for COVID-19.”).
526
    See Gates v. Cook, 376 F.3d 323, 333 (5th Cir. 2004) (“[A] factfinder may conclude that a prison official knew of
a substantial risk from the very fact that the risk was obvious.”).

                                                        79
        Case 3:20-cv-00293-JWD-EWD                    Document 77   06/10/20 Page 84 of 89




        243.     Indeed, it is puzzling Defendants so readily admit that most COVID-19 cases are

asymptomatic, particularly in children, and that OJJ is not testing any asymptomatic children, even

though the children live in a congregate setting, often in the same open dorms with children who

have tested positive;527 share toilets, sinks and showers;528 and interact with staff who are also

interacting with confirmed COVID-19 patients.529 The only logical explanation is that it does not

matter to Defendants if there are undetected cases of COVID-19 among the children in OJJ’s

secure care facilities. This is the very definition of deliberate indifference.

                 ii.      Plaintiffs Will Suffer Irreparable Harm Absent Emergency Relief

        244.     The overall risk of infection remains high enough that Defendants’ failure to

identify all positive cases of COVID-19 among the children in OJJ’s secure care facilities

continues to expose all 213 children to a substantial risk of infection.

        245.     The spread of COVID-19 in OJJ’s secure care facilities is particularly concerning

given that additional children, who will become members of the putative class upon their transfer

into the secure care facilities, will soon be exposed to OJJ’s potentially rampant asymptomatic

outbreak.530

        246.     According to OJJ’s own representatives, if a child or staff member developed

serious complications or died of COVID-19, “the event alone would cause everyone involved to

re-evaluate” OJJ’s current policies.531 But if a child develops serious complications or dies of

COVID-19, it will be too late to prevent irreparable harm. The Supreme Court has long recognized

that “[i]t would be odd to deny an injunction to inmates who plainly proved an unsafe, life-




527
    Dkt. 51, Stipulated Facts at ¶ 48.
528
    Id. at ¶ 46.
529
    Id. at ¶ 45.
530
    See Section III.D, supra.
531
    Dandridge Testimony, June 4 Hearing Tr. Part 2 at 69:4-11.

                                                        80
        Case 3:20-cv-00293-JWD-EWD                     Document 77           06/10/20 Page 85 of 89




threatening condition in their prison on the ground that nothing yet had happened to them. . . . [A]

remedy for unsafe conditions need not await a tragic event.”532

                  iii.     Defendants Will Not Be Harmed by Issuance of Emergency Relief

         247.     As shown above, the requested relief will actually lessen the burden on OJJ and

better protect its staff. Furloughs and releases will mean fewer children to care for, which will help

maintain an appropriate staff ratio without an over-reliance on probation and parole officers who

are not appropriately trained to work in OJJ facilities. Providing appropriate, virtual structured

programming, or preparing adequate policies to address the risks inherent to a return to live in-

person programming, would also not overly burden Defendants. Other juvenile justice facilities

have adapted their curricula to a virtual setting533 or have continued programming with effective

preventative measures just as schools and universities in the outside community have been forced

to do. Finally, OJJ already has as many as 150 COVID-19 tests and, by their own admission, would

not be unduly burdened by administrating those tests to children—or by requesting additional tests.

Identifying all positive cases among the children would allow the facilities to implement

appropriate releases, isolations, and quarantines and reduce the risk of transmission to other

children and to staff. OJJ cannot simply ignore the possibility of rampant infection by refusing to

test in order to keep the number of confirmed cases artificially low. This reckless tactic audaciously

contravenes the public interest.




532
    Helling v. McKinney, 509 U.S. 25, 33 (1993); see also Gates v. Cook, 376 F.3d 323, 333 (5th Cir. 2004) (“It is also
important to note that [an] inmate need not show that death or serious illness has [already] occurred.”).
533
    See Schiraldi Testimony, June 4 Hearing Tr. Part 1 at 10:19-11:18.

                                                          81
        Case 3:20-cv-00293-JWD-EWD                     Document 77          06/10/20 Page 86 of 89




                  iv.      Emergency Relief Will Serve the Public Interest

         248.     The protection of Plaintiffs’ constitutional rights serves the public interest because

“[i]t is always in the public interest to prevent the violation of a party’s constitutional rights.”534

Because “confidence in the humane application of the governing laws of the State must be in the

public’s interest,”535 public interest considerations weigh strongly in favor of relief.

                  v.       No Security Is Required Under Rule 65(c)

         249.     Because Plaintiffs seek to enforce fundamental rights in which there is a substantial

public interest, the security bond is waived.536

V.       Proposed Order for Relief

         250.     For the reasons set forth above, and those demonstrated at the evidentiary hearing

held on June 3 to 5, 2020, this Court hereby orders Plaintiffs’ Emergency Motion for TRO

GRANTED. Defendants are hereby ordered to:

             •    Consult with Plaintiffs’ experts to develop a comprehensive COVID-19
                  response plan that will strike the necessary balance between protecting the
                  health and safety of the children confined in OJJ’s secure care facilities (as
                  well as the staff in those facilities) and ensuring that the children are not
                  deprived of their constitutional right to rehabilitation during this pandemic,
                  including during any future outbreaks;

             •    Administer COVID-19 tests to all children confined in OJJ’s secure care
                  facilities within one week, prioritizing, if necessary, medically vulnerable
                  children and any children with known exposure to positive cases;

             •    Develop and implement a depopulation plan, or fully implement all phases
                  of the existing depopulation plan, prioritizing the removal of medically

534
    Jackson Women’s Health Org. v. Currier, 760 F.3d 448, 458 n.9 (5th Cir. 2014) (quoting Awad v. Ziriax, 670 F.3d
1111, 1132 (10th Cir. 2012)); accord, e.g., June Medical Servs., LLC v. Caldwell, No. 14-cv-525-JWD-RLB, 2014
WL 4296679, at *8 (M.D. La. Aug. 31, 2014).
535
    Harris v. Johnson, 323 F. Supp. 2d 797, 810 (S.D. Tex. 2004).
536
    See Elliott v. Kieswetter, 98 F.3d 47, 60 (3rd Cir. 1996) (court may waive bond requirement of FED. R. CIV. P.
65(c) when balance of equities weighs overwhelmingly in favor of party seeking injunction); see also Temple Univ.
v. White, 941 F.2d 201, 220 (3rd Cir. 1991) (district court waiver of bond was affirmed where the plaintiff hospital
had “pursued a course of litigation clearly in the public interest, i.e., it seeks to preserve its role as a community
hospital serving a disproportionate share of low income patients”); Pharmaceutical Soc. of State of New York, Inc. v.
New York State Dept. of Social Services, 50 F.3d 1168, 1175 (2nd Cir. 1995) (affirming approval of bond waiver).

                                                         82
      Case 3:20-cv-00293-JWD-EWD              Document 77       06/10/20 Page 87 of 89




               vulnerable children from the secure care facilities and children within 180
               days of their release dates;

           •   Reinstate OJJ’s furlough program and allow children to go home on
               furlough;

           •   Expand the furlough program to contemplate extended furloughs during this
               pandemic, including during any future outbreaks;

           •   Discontinue the use of solitary confinement, or room confinement, for the
               purposes of medical isolation or quarantine;

           •   Deauthorize and ban the use of chemical spray in OJJ’s secure care facilities
               under all circumstances;

           •   Produce a detailed plan for resumption of programming that provides details
               on the program features—staffing, location, curricula, hours, and any other
               relevant educational aspects—as well as all newly-instated or updated
               health and safety policies; and

           •   Develop a plan for virtual educational and rehabilitative programming to be
               used during this pandemic, including during any future outbreaks.

Respectfully submitted this 10th day of June, 2020.

 /s/ Mercedes Montagnes

 Mercedes Montagnes, La. Bar No. 33287            Marsha Levick, pro hac vice
 Nishi Kumar, La. Bar No. 37415                   Jessica Feierman, pro hac vice
 Rebecca Ramaswamy, pro hac vice                  Karen U. Lindell, pro hac vice
 The Promise of Justice Initiative                JUVENILE LAW CENTER
 1024 Elysian Fields Avenue                       1800 JFK Boulevard, Suite 1900A
 New Orleans, LA 70117                            Philadelphia, PA 19103
 Telephone: (504) 529-5955                        Telephone: (215) 625-0551
 Facsimile: (504) 595-8006                        Email: mlevick@jlc.com
 Email: mmontagnes@defendla.org

 Stuart Sarnoff, pro hac vice                     Brandon Amash, pro hac vice
 Lisa Pensabene, pro hac vice                     O’MELVENY & MYERS LLP
 Laura Aronsson, pro hac vice                     610 Newport Center Drive
 Mariam Kamran, pro hac vice                      17th Floor
 O’MELVENY & MYERS LLP                            Newport Beach, CA 92660
 Times Square Tower                               Telephone: (949) 823-6900
 7 Times Square                                   Email: bamash@omm.com
 New York, NY 10036
 Telephone: (212) 326-2000

                                                83
       Case 3:20-cv-00293-JWD-EWD   Document 77    06/10/20 Page 88 of 89




 Email: ssarnoff@omm.com

 John Adcock                           Benjamin Singer, pro hac vice
 La. Bar No. 30372                     Jason Yan, pro hac vice
 Adcock Law LLC                        O’MELVENY & MYERS LLP
 3110 Canal Street                     1625 Eye Street, NW
 New Orleans, LA 70119                 Washington, DC 20006
 Telephone: (504) 233-3125             Telephone: (202) 383-5300
 Email: jnadcock@gmail.com             Email: bsinger@omm.com

 David Lash, pro hac vice
 O’MELVENY & MYERS LLP
 400 South Hope Street
 18th Floor
 Los Angeles, CA 90071
 Telephone: 213-430-6000
 Email: dlash@omm.com


Attorneys for Plaintiffs




                                     84
      Case 3:20-cv-00293-JWD-EWD            Document 77       06/10/20 Page 89 of 89




                               CERTIFICATE OF SERVICE

       I, Nishi Kumar, an attorney, hereby certify that on June 10, 2020, I caused a copy of the
foregoing to be filed using the Court’s CM/ECF system.

                                                   /s/ Nishi Kumar
                                                   Nishi Kumar, La. Bar No. 37415




                                              85
